Exhibit 10.5

 

MASTER DISTRIBUTION AGREEMENT

 

This Master Distribution Agreement (“Agreement”) is made and entered into on
this 16th day of July, 2010 (“Effective Date”), by and between Corgenix Medical
Corporation, a Nevada corporation (“Corgenix”), with its principal place of
business at 11575 Main Street, Suite 400, Broomfield, Colorado 80020, United
States of America, and Elitech UK Limited, a private limited company formed
under the laws of the United Kingdom (“Distributor”), with its principal place
of business at Unit 6 River Park Industrial Estate, Billet Lane, Berkhamsted,
Herts HP4 IHL, England.  Corgenix and Distributor are sometimes referred to in
this Agreement individually as a “Party” and, collectively, as the “Parties.”

 

PRELIMINARY STATEMENTS

 

A.                                   Corgenix, Financière Elitech SAS, a société
par actions simplifiée formed under the laws of France (“Elitech”), and
Wescor, Inc., a Utah corporation (“Wescor”) have entered into that certain
Common Stock Purchase Agreement (the “Stock Purchase Agreement”) dated July 12,
2010, pursuant to which Wescor has agreed to invest in Corgenix, and Corgenix
and Elitech have agreed to establish a commercial relationship.

 

B.                                     In connection with the Stock Purchase
Agreement, Corgenix desires to establish a commercial relationship with
Distributor, which is an Affiliate of Elitech and Wescor, relating to the
distribution of Products (as defined in Section 1.3) pursuant to the terms and
conditions set forth in this Agreement.

 

C.                                     Distributor desires to obtain from
Corgenix the exclusive rights to Distribute (as defined in Section 1.1) the
Products in the Territory (as defined in Section 1.1), subject to the terms and
conditions set forth in this Agreement.

 

AGREEMENT

 

The Parties, intending to be legally bound, hereby agree as follows:

 

1.                                      Appointment of Distributor.

 

1.1                                 Scope of Appointment.  Subject to
Section 1.2, Corgenix hereby appoints Distributor, and Distributor hereby
accepts such appointment, as an independent and exclusive distributor worldwide,
with the exclusion of North America (the “Territory”), for Products (as defined
in Section 1.3) (the “Appointment”). Distributor will have the right (a) to
sell, distribute, market, promote, stimulate interest in, and solicit orders
for, Products; (b) to provide any services that are useful in connection with
those activities; and (c) to use, solely as Corgenix’s distributor, Corgenix’s
Trademarks (as defined in Section 7.1) in strict accordance with the terms and
conditions of this Agreement (subclauses (a) through (c), collectively,
“Distribute,” “Distributing” or “Distribution”).

 

1.2                                 Effectiveness of Exclusivity; Limitations on
Distribution Rights.  Notwithstanding the provisions of Section 1.1, until such
time as the conditions of the Second Tranche Milestone shall have been met and
the Second Tranche Closing shall have occurred (as such terms are defined in the
Stock Purchase Agreement), Distributor expressly acknowledges and agrees as

 

1

--------------------------------------------------------------------------------


 

follows:  (a) neither Distributor nor any Affiliate of Distributor will benefit
from the exclusivity granted pursuant to Section 1.1; (b) Corgenix will not be
prohibited from directly or indirectly Distributing Products into the Territory
pursuant to Section 1.7, nor will its failure to comply with the provisions of
Section 1.7 constitute a breach of this Agreement; (c) Corgenix will not be
required to take any action against any distributor or other Person to prevent
such distributor or other Person from Distributing Products in the Territory,
nor will its failure to fulfill any other obligations set forth in Section 1.8
constitute a material breach of this Agreement; (d) neither Distributor nor any
Affiliate of Distributor will have any right to Distribute Products in any
jurisdiction in the Territory where Corgenix or any Affiliate of Corgenix has
granted exclusive distribution rights to another Person; and (e) Distributor
will not, and Distributor will not allow any Affiliate of Distributor to,
directly or indirectly seek to terminate or cause the termination of any
distribution agreement in effect on the Effective Date to which Corgenix or any
Affiliate of Corgenix is a party, without the prior written consent of Corgenix
or such Corgenix Affiliate, as appropriate, and subject to all terms set forth
in the Stock Purchase Agreement.

 

1.3                                 Products Covered.  “Products” means the
products set forth in Exhibit A and any additional products as may be added to
the scope of this Agreement from time to time pursuant to Article 12.  For the
avoidance of doubt, Products does not include any products or services that are
not set forth in Exhibit A, including without limitation products developed or
manufactured by Corgenix after the Effective Date pursuant to the equipment
manufacturing or similar “OEM” agreements in effect prior to the Effective Date
and set forth on Exhibit B; provided, however, that during the Term of this
Agreement, Corgenix will not enter into any such agreements without the prior
written consent of Distributor, which consent shall not be unreasonably
withheld.  Corgenix reserves the right, from time to time, in its sole and
absolute discretion, to begin or discontinue the manufacture of any of the
Products and to make changes and improvements at any time in the specifications,
manufacture or design of any of the Products without incurring any obligation to
Distributor, provided, however, that Corgenix agrees to notify Distributor not
less than one hundred eighty (180) calendar days in advance of any such
addition, discontinuance, or changes and improvements.

 

1.4                                 Subdistributors.  Corgenix grants to
Distributor the sole and exclusive right to Distribute the Products in the
Territory through Distributor’s current and future distribution network and
other channels to be developed by Distributor, subject to the terms and
conditions of this Agreement, except as may be otherwise limited by applicable
law, rules or regulations in the Territory or the United States of America;
provided, however, that Distributor will consult with Corgenix prior to adding
any subdistributor, reseller or agent to allow Corgenix the opportunity to
recommend or discourage such appointment.

 

1.5                                 No Distributor Sales Outside the Territory. 
Distributor will not knowingly directly or indirectly Distribute Products
outside the Territory.

 

1.6                                 Sales by Subdistributors, Resellers or
Agents Outside the Territory.  Distributor will not knowingly permit any
subdistributors, resellers or agents to Distribute Products outside the
Territory without the prior written consent of Corgenix.

 

1.7                                 No Sales by Corgenix in the Territory. 
Corgenix will not directly or indirectly Distribute Products into the
Territory.  Corgenix will use its best efforts to refer to Distributor all

 

2

--------------------------------------------------------------------------------


 

customers in the Territory who make inquiries of Corgenix or any of its
distributors outside the Territory regarding the Products in the Territory. 
Corgenix’s failure to comply with the provisions of this Section 1.7 will
constitute an “Event of Default” for purposes of Article 9.

 

1.8                                 Protection of Distributor’s Rights in the
Territory.  Corgenix will take any action (including the institution,
prosecution or defense of any lawsuit, the termination of any distribution
agreement, or any other action whatsoever) against any other distributor or
other Person (as defined in Section 1.9) to prevent such other distributor or
Person from Distributing Products in the Territory, or to otherwise enforce,
defend or protect Distributor’s distribution or other rights in any respect or
manner whatsoever.  Corgenix expressly agrees that Corgenix will have such
obligation, and that any failure or refusal by Corgenix to take any such action
will constitute a material breach of this Agreement.  If Corgenix fails to bring
any such claim within ten (10) calendar days of receiving notice of such claim
from Distributor, Distributor will have the right to enforce such claims
directly.

 

1.9                                 Sale of Competitive Products.  Neither
Distributor nor any of its Affiliates will manufacture, assemble, purchase,
market, distribute, sell, lease or license to end-users, through any form of
direct or indirect marketing, products that are similar to or competitive with
any Products in the Territory without the prior written consent of Corgenix,
which consent will not be unreasonably conditioned, delayed or withheld.  For
purposes of this Agreement, “Affiliate” of a specified Person means a Person
that directly or indirectly controls, is controlled by, or is under common
control with, such specified Person.  For purposes of this definition, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract, or
otherwise.  “Person” means an individual, corporation, partnership, limited
partnership, trust, association, entity, or government (including a political
subdivision, agency or instrumentality of a government).

 

2.                                      Obligations of Distributor.

 

2.1                                 Minimum Purchase Quantities.  Beginning on
the First Closing Date (as that term is defined in the Stock Purchase
Agreement), representatives of the Parties and Corgenix U.K. Ltd., a private
limited company formed under the laws of the United Kingdom and an Affiliate of
Corgenix (“Corgenix U.K.”), will meet and negotiate in good faith the minimum
Product purchase quantities and other performance criteria (“Minimum Quantity”)
for the calendar year beginning on January 1, 2011.  Notwithstanding the
foregoing, if the Parties and Corgenix U.K. fail to reach an agreement on the
Minimum Quantity for the calendar year 2011 prior to December 31, 2010, the
Parties agree that the Minimum Quantity for the calendar year 2011 will be
automatically set to equal the purchase quantities and other performance
criteria for Products Distributed by Corgenix U.K. for the 2010 calendar year. 
The Minimum Quantity will be established for each Product group and not for
individual Products.  As a material inducement to Corgenix to enter into and
consummate the transactions contemplated by this Agreement, Distributor has
agreed and specifically understands and accepts that the establishment and its
achievement of the Minimum Quantity is of the essence to this Agreement. 
Distributor will order and take delivery of Products pursuant to Article 4
below.  The Minimum Quantity will be based upon payments actually received by
Corgenix.  Distributor’s failure to achieve the Minimum Quantity in any period
will constitute a material breach of this Agreement, and

 

3

--------------------------------------------------------------------------------


 

Corgenix may terminate this Agreement for cause as set forth in Article 11. 
Modifications to the Minimum Quantity will be determined as follows:

 

(a)                                  If new Products are added to the scope of
this Agreement pursuant to Article 12, then the Parties agree to negotiate in
good faith to determine a new Minimum Quantity solely with respect to the
Product group to which such new Products are assigned that takes into
consideration the addition of such new Products.  If the Parties are unable to
agree on a new Minimum Quantity with respect to such Product group within
thirty (30) calendar days from the date that such new Products are added to the
scope of this Agreement, then the amount of the new Minimum Quantity will
automatically be determined by increasing the Minimum Quantity with respect to
such Product group in effect prior to the addition of such new Products by three
percent (3%).  The Minimum Quantity of any such new Products will be pro-rated
as of the date such new Products are added to the scope of this Agreement.

 

(b)                                 If Products are discontinued pursuant to
Section 1.3, then the Parties agree to negotiate in good faith to determine a
new Minimum Quantity solely with respect to the Product group to which such
discontinued Products are assigned that takes into consideration the
discontinuation of such Products.  If the Parties are unable to agree on a new
Minimum Quantity with respect to such Product group within thirty (30) calendar
days from the date of discontinuation of such Products, then the amount of the
new Minimum Quantity will automatically be determined by decreasing the Minimum
Quantity with respect to such Product group in effect prior to the
discontinuation of such Products by three percent (3%), pro-rated as of the date
such Products are discontinued.

 

(c)                                  Beginning January 1, 2012, and during each
month of January thereafter during the Term of this Agreement (including any
renewal Terms), the Parties agree to negotiate in good faith to determine a new
Minimum Quantity for the calendar year in question.  The Parties will begin
their negotiations on November 1 of each year.  If the Parties are unable to
agree on a new Minimum Quantity for any calendar year by January 31 of such
year, then subject to any decreases in Minimum Quantity with respect Product
groups determined in accordance with Section 2.1(b), the amount of the new
Minimum Quantity for such calendar year will automatically be determined by
increasing the Minimum Quantity for the prior calendar year by two percent (2%).

 

2.2                                 Marketing and Products Support.  Distributor
will at its sole cost and expense undertake the following:

 

(a)                                  Use its best efforts to market, sell and
promote the sales of the Products throughout the Territory to all potential
purchasers thereof and work diligently to obtain orders therefore.

 

(b)                                 Maintain adequate facilities and inventories
of Products to ensure prompt handling of inquires, orders, shipments, and
returns.

 

(c)                                  Maintain a professional and diligent sales
and customer support organization appropriate for marketing, distributing,
selling, leasing and servicing Products in the Territory.

 

4

--------------------------------------------------------------------------------


 

(d)                                 In consultation with Corgenix, furnish its
personnel with comprehensive training to permit them to undertake pre-sales and
post-sales support and technical support to Distributor’s customers. 
Distributor will at its sole cost and expense participate in courses that
Corgenix may, in consultation with Distributor, formulate from time to time. 
Distributor will at its sole cost and expense also participate in other training
courses suitable for Distributor personnel as Corgenix may recommend.

 

(e)                                  Attend such trade shows in the Territory as
Corgenix and the Distributor may mutually agree upon from time to time.

 

(f)                                    Use commercially reasonable efforts to
keep Corgenix informed of commercial and market conditions within the Territory
and the activities of customers and competitors, and regularly cover the trade
and industry for the purpose of promoting sales of the Products.

 

2.3                                 Advertising.  Distributor will at its sole
cost and expense undertake the following:

 

(a)                                  Actively participate in any Corgenix sales
programs, special promotions and advertising campaigns.

 

(b)                                 Develop professional merchandising programs
to promote Products in the Territory based upon advice and guidance from
Corgenix.  Such programs will include advertising in the press, television,
radio and specialist media in the Territory, and public relations campaigns and
exhibitions.  Corgenix expressly reserves the right to review Distributor
merchandising programs and advertising at any time and to direct Distributor to
cancel and withdraw any merchandising programs or advertising that Corgenix
reasonably deems to be unsuitable for its image.

 

2.4                                 Customer Support and Service.  Distributor
will at its sole cost and expense undertake the following:

 

(a)                                  Provide training and technical support to
Distributor’s customers to ensure that Products purchased by Distributor’s
customers are properly used. Distributor will be primarily responsible for its
customer support, and Distributor will only instruct customers to contact
Corgenix directly with the prior written consent of Corgenix.

 

(b)                                 Participate fully in any recall or customer
notification campaigns initiated by Corgenix with regard to Products from time
to time.

 

(c)                                  Comply with all applicable laws and
regulations in the Territory relating to “used” or returned Products.

 

(d)                                 Comply with all requirements of Corgenix,
including, without limitation, the requirement that Distributor is prohibited
from removing components of any Products and selling such components separately.

 

2.5                                 Business Practices.  The Distributor
acknowledges and agrees that at all times during the Term of this Agreement it
and its agents, as the case may be, shall:

 

5

--------------------------------------------------------------------------------


 

(a)                                  Conduct its business in accordance with the
highest business standards and not perform any act which will or may reflect
adversely upon the business integrity or goodwill of Corgenix.

 

(b)                                 Not, in areas outside the Territory without
the Corgenix’s prior written consent:  (i) solicit customers for the Products;
or (ii) establish or maintain any branch office or other sales outlet or storage
depot for the purposes of the sale or distribution of the Products.

 

(c)                                  Keep full, proper and up-to-date books of
accounts and records showing clearly all inquiries, transactions and proceedings
relating to the distributorship granted hereby, allow Corgenix’s authorized
representatives reasonable access to such books and records upon reasonable
notice and during Distributor’s normal business hours, and make copies as they
shall require.

 

(d)                                 Not make any representations or warranties
regarding the Product’s performance capabilities, qualities, or fitness for any
particular purpose except as published in Corgenix’s trade literature for the
Products or as expressly authorized by Corgenix in writing.

 

(e)                                  Promptly furnish Corgenix with a record of
its inventory of the Products when and if requested by Corgenix, maintain
suitable premises necessary to ensure that the Product inventory is kept in good
condition, and allow Corgenix to inspect such facilities as it may reasonably
require not more than two (2) times during each calendar year, upon reasonable
notice and during Distributor’s normal business hours.

 

(f)                                    Provide its customers with all Corgenix
instruction sheets and warnings applicable to the Products and use commercially
reasonable efforts to advise and assist its customers as to the use and
application of the Products.  Distributor shall use commercially reasonable
efforts to maintain accurate and complete records of its activities in this
regard.

 

2.6                                 Approvals.  Distributor acknowledges that
Corgenix shall have no obligation to supply any of the Products or related
technology under this Agreement to Distributor unless and until Corgenix has
received all necessary licenses or authorizations or has qualified for license
exceptions under such laws, regulations, orders and requirements.

 

2.7                                 Distributor Prices.  Prices for the sale by
Distributor of Products in the Territory will be established and revised from
time to time by Distributor in its sole discretion.

 

2.8                                 Third-Party Inquiries.  During the Term of
this Agreement, Distributor will refer to Corgenix all inquiries from third
parties regarding the Distribution of Products outside the Territory.

 

3.                                      Obligations of Corgenix.

 

3.1                                 Supply of Products.  Corgenix will undertake
the following:

 

(a)                                  Use its commercially reasonable efforts to
manufacture, assemble and ship Products ordered by Distributor pursuant to
Article 4 to Distributor in a timely manner within customary business practices.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Keep Distributor informed of Products supply
availability.

 

3.2                                 Marketing Assistance.  Corgenix will
undertake the following:

 

(a)                                  At Corgenix’s sole cost and expense, make
available to Distributor a reasonable quantity of Products literature and
promotional materials in a form suitable for reproduction or duplication by
Distributor.  All such materials supplied to Distributor will be in the English
language, or, upon mutual agreement by the Parties, in another language.  The
Parties will mutually agree on the translation of marketing materials into
another language based on the market opportunity and will collaborate and
evaluate such opportunity together.  Distributor may reproduce and translate the
materials at Distributor’s sole expense.  Corgenix will have the right to
approve all such translated or reproduced materials prior to their use with
potential customers; provided, however, that such approval will not be
unreasonably conditioned, withheld or delayed.

 

(b)                                 Respond promptly to any queries concerning
Products or applications of Products that Distributor may submit to Corgenix in
connection with proposed marketing campaigns or contemplated sales.

 

(c)                                  Consider and approve in a timely manner
Distributor’s marketing and advertising activities.

 

3.3                                 Training and Conferences.  Corgenix will at
its sole cost and expense undertake the following:

 

(a)                                  Sponsor or conduct distributor training
courses at times and places to be mutually agreed upon by the Parties.  Corgenix
will not charge any training fees for such courses sponsored or conducted by
Corgenix; however, Distributor will be solely responsible for payment of all of
its costs and expenses of participation, including, without limitation, travel,
food and lodging.

 

(b)                                 Identify and recommend third-party training
courses that may benefit Distributor’s sales and service personnel.  Distributor
will be responsible for all costs and expenses related to such courses.

 

4.                                      Ordering and Delivery of Products.

 

4.1                                 Long-Term Forecasts.  Prior to the
transition of Corgenix’s international business to Distributor and on a
quarterly basis thereafter, Distributor agrees to provide Corgenix with a
rolling four-quarter forecast and procurement schedule that covers Distributor’s
expected purchases of Products.  If Distributor becomes aware of any item which
will have significant change in volume of purchases, Distributor will use
reasonable efforts to notify Corgenix promptly of the expected change in
forecast to ensure the availability of such Products when needed.  Such
forecasts will be non-binding.

 

4.2                                 Purchase Orders.  No later than thirty (30)
calendar days prior to the scheduled date of shipment of Products from Corgenix
facilities, Distributor will submit a purchase order to Corgenix substantially
in the form attached as Exhibit C (each, a “Purchase Order”).  Distributor

 

7

--------------------------------------------------------------------------------


 

will send Purchase Orders by facsimile or electronic mail, provided that
Distributor delivers a signed original to Corgenix promptly thereafter.  No
Purchase Order shall be binding upon Corgenix unless and until accepted either
in writing or electronically by an authorized official of Corgenix, which
acceptance will not be unreasonably conditioned, withheld or delayed, and it
complies with all requirements under law.  All accepted Purchase Orders
submitted by Distributor will be accepted by facsimile or electronic mail by
Corgenix, with a signed original notice of acceptance of the Purchase Order
dispatched within two (2) business days of receipt.  Each Purchase Order will be
deemed an offer by Distributor to purchase Products listed in such Purchase
Order and, when accepted by Corgenix, will constitute a contract in accordance
with the terms and conditions of the Purchase Order and this Agreement.  Any
amended or additional terms supplied in or with the Purchase Order by
Distributor will be invalid and have no force or effect, unless specifically and
clearly agreed to in a writing signed by Corgenix.

 

4.3                                 Modifications of Purchase Orders.  Once a
Purchase Order has been accepted by Corgenix, Distributor will only be entitled
to defer or cancel it subject to the following charges, which will be calculated
as a percentage of the Product Prices (as defined below) in effect on the date
of acceptance of the Purchase Order:  (a) a deferment charge of five
percent (5%); and (b) a cancellation charge of five percent (5%).  The following
conditions will also apply:

 

(a)                                  Each deferment is limited to a maximum of
ninety (90) calendar days from Corgenix’s scheduled shipment date.

 

(b)                                 Deferments or cancellations that occur due
to Distributor’s failure (i) to meet the terms of this Agreement; (ii) to
satisfy Corgenix on payment arrangements under Section 5.3 below; or (iii) to
provide Corgenix with proper import licenses or related documentation when
required, will be subject to the charges set forth above for deferments or
cancellations, as appropriate.

 

(c)                                  Any order that is deferred will not relieve
Distributor of its obligation to purchase the Minimum Quantity under Section 2.1
above, and Distributor will be obligated to purchase the cumulative Minimum
Quantity in the next applicable period for orders that have been deferred to
such period.

 

4.4                                 Minimum Quantity Purchases.  Distributor’s
forecasts and Purchase Orders will meet the cumulative Minimum Quantity
obligations for the Term.

 

4.5                                 Supply.  Unless otherwise agreed in writing
by Corgenix, Distributor will not purchase in any one calendar quarter more than
one hundred twenty-five percent (125%) of the forecast for such quarter prepared
and delivered by Distributor to Corgenix pursuant to Section 4.1.  In the event
of a shortfall in supply, Corgenix reserves the right to allocate its production
among its distributors, customers and end-users as it deems appropriate, in its
sole discretion, including the right to make no shipments or make delayed or
partial shipments.  Deferment and cancellation charges set forth in Section 4.3
will not apply to the extent that Corgenix is unable to meet its scheduled
shipment date or otherwise to supply Products to meet Distributor’s orders. 
Corgenix will not be liable to Distributor in any way for any failure to supply
quantities of Products that may have been agreed upon from time to time with
Distributor.  Notwithstanding the foregoing, a failure by Corgenix to deliver
Products within sixty (60)

 

8

--------------------------------------------------------------------------------


 

calendar days of Corgenix’s scheduled shipment date will constitute an Event of
Default for purposes of Article 9.  Failure of Distributor to meet the Minimum
Quantity caused solely by Corgenix’s inability to meet its scheduled shipment
date or to supply Products to meet Distributor’s orders will not constitute a
material breach of this Agreement by Distributor.  Additionally, Corgenix shall
have the right (i) to cancel any order previously received for any Products
which are subsequently discontinued, (ii) to refuse to accept any order for the
Products which are discontinued, and (iii) to refuse to accept any order for the
Products that does not comply with or conflicts with the terms of this
Agreement; provided, however, that the failure of Distributor to meet the
Minimum Quantity as a result of Corgenix’s cancellation of orders pursuant to
sub-clauses (i) or (ii) will not constitute a material breach of this Agreement
by Distributor.

 

4.6                                 Delivery, Shipment Terms and Title. 
Products are sold FCA Corgenix’s factory or warehouse as specified by Corgenix,
as defined in accordance with the latest version of Incoterms (the version at
the date of signature of this Agreement is Incoterms 2000).  Corgenix shall have
no further responsibility for Products, and the title of and all risk of damage
to or loss or delay of Products shall pass to Distributor upon their delivery at
the FCA delivery point to a carrier or an agent or any other Person designated
by Distributor.  Risk of loss or damage to Products shall pass to Distributor
upon delivery in accordance with this Section 4.6.  Distributor will arrange to
provide and be solely responsible for all freight costs.  All deliveries will be
subject to, and Distributor will pay, standard handling charges as set from time
to time by Corgenix for deliveries of Products to customers of similar status. 
Upon delivery, all Products shall be insured by Distributor for its own account
and at its own expense, or, at the request of Distributor, by Corgenix, for
Distributor’s account and at Distributor’s expense.  Any shortages or damages
discovered at the time of delivery at Corgenix’s plant must be acknowledged and
signed for by Corgenix.  All claims for shortages or damages suffered in loading
or in transit are the responsibility of Distributor and shall be submitted by
Distributor directly to the carrier.  Distributor shall be responsible for
obtaining all necessary export licenses, certificates of origin or other
required documents, and ensuring that all applicable customs duties and taxes in
respect of the exportation and re-sale of Products are paid.

 

5.                                      Prices and Payments.

 

5.1                                 Distributor’s Purchase Price.  The prices
for Products purchased by Distributor under this Agreement (“Product Prices”)
will be as follows:

 

(a)                                  From the Effective Date through
December 31, 2010, the Product Prices will be set at the intercompany prices
paid by Corgenix U.K. when purchasing Products from Corgenix, as such prices
were in effect on July 1, 2010, and as previously disclosed by Corgenix to
Distributor.

 

(b)                                 Beginning on the First Closing Date,
representatives of the Parties and Corgenix U.K. will meet and negotiate in good
faith the Product Prices for the calendar year beginning on January 1, 2011. 
Notwithstanding the foregoing, if the Parties and Corgenix U.K. fail to reach an
agreement on the Product Prices for the calendar year 2011 prior to December 31,
2010, the Parties agree that the Product Prices for the calendar year 2011 will
be automatically determined on a Product-by-Product basis using the following
formula:

 

9

--------------------------------------------------------------------------------


 

(A+B)/2 = Price per Product

 

A               =                  Corgenix’s fully burdened manufacturing costs
as determined using United States generally accepted accounting principles,
consistently applied, in effect from time to time as of the fiscal year ending
June 30, 2010; and

 

B                 =                  Average unit price per Product at which
Corgenix U.K. sold such Product during the previous twelve (12) calendar months
ending June 30, 2010.

 

(c)                                  Except as otherwise expressly set forth in
any statement of Product Prices, such Product Prices do not include any existing
or future taxes, tariffs, fees, duties, levies, freight, shipping, insurance or
any other costs and expenses whatsoever applicable to Products sold under this
Agreement, all of which shall be paid by Distributor.

 

5.2                                 Price Changes.  Corgenix reserves the right,
in its sole discretion, to change the price of any Products without liability
whatsoever, provided that:

 

(a)                                  Corgenix will only increase or decrease
Product Prices once per year.  Corgenix will submit price increases or decreases
to Distributor on November 1 of each year so that such price increases can be
taken into consideration by the Parties in determining Minimum Quantity for the
subsequent calendar year pursuant to Section 2.1(c).

 

(b)                                 The list price given to Distributor by
Corgenix shall be that in effect at the time the Purchase Order is received by
Corgenix from Distributor.

 

5.3                                 Invoice and Payment Terms.

 

(a)                                  Corgenix will invoice Distributor for
Products as of the date of shipment.  The invoice will be sent by electronic
mail, followed by an original mailed to Distributor within two (2) business
days.  The invoice will include all charges relating to that shipment as well as
any other charges owed by Distributor under this Article 5.

 

(b)                                 In addition to invoices sent by Corgenix to
Distributor pursuant to Section 5.3(a) above, Corgenix will send to Distributor
a global statement of account for each calendar month within two (2) business
days following the end of such calendar month.  Corgenix will send the global
statement of account by electronic mail, followed by an original mailed to
Distributor within an additional two (2) business days.  The global statement of
account will include a complete and accurate list of all outstanding invoices
sent by Corgenix to Distributor during the month in question pursuant to
Section 5.3(a) and such additional supporting documentation as may be necessary
to permit Distributor to match such invoices with Purchase Orders submitted by
Distributor for such month.

 

(c)                                  Distributor will pay for Products in U.S.
dollars by wire transfer received in Corgenix’s designated bank account no later
than sixty (60) calendar days following the date that Products are delivered in
accordance with Section 4.6.  If Distributor fails to make payment in full
within the time period set forth in the preceding sentence, Corgenix will be
entitled to recover all reasonable costs of collection in addition to interest
on overdue amounts at the rate of one and one-half percent (1.5%) per month;
provided, however, that any amounts claimed by

 

10

--------------------------------------------------------------------------------


 

Corgenix and disputed in good faith by Distributor will not begin to accrue
interest until the dispute involving such amounts has been resolved by the
Parties.  All payments must reference the invoice being paid.  At Corgenix’s
option, Distributor may pay for Products in another currency designated by
Corgenix, in which case, the rate of exchange from U.S. dollars to the other
currency will be the applicable rate set forth in The Wall Street Journal — U.S.
Edition, on the date of Corgenix’s acceptance of the Purchase Order.

 

5.4                                 Fees and Taxes.

 

(a)                                  Distributor will pay all taxes, tariffs,
fees, duties, levies or other charges that are levied or asserted by any public
authority in connection with Distributor’s activities as a Corgenix distributor
by reason of or in connection with this Agreement.

 

(b)                                 Any tax, tariff, fee, duty, levy or other
charge that Corgenix may be required by federal, state, municipal or other law
now in effect or hereafter enacted, to withhold, collect or pay with respect to
the sale, delivery or use of any Products will be added to the price of such
Products.

 

6.                                      Returned Non-Defective Products.

 

6.1                                 Charge on Returned Non-Defective Products. 
Distributor shall not have the right to return any Products to Corgenix unless
and until Corgenix shall give its express written consent to such return on
Corgenix’s return authorization form.  All requests to return any Products to
Corgenix shall be in writing and shall include Distributor’s Purchase Order
number and Corgenix’s invoice number.  All returns shall be accompanied by a
completed copy of Corgenix’s return authorization form.  With respect to any
Products that are accepted for return by Corgenix, if Distributor paid for the
Products, Distributor shall receive a credit for such returned Products in an
amount to be determined solely by Corgenix in the exercise of its reasonable
judgment after receipt and inspection of such returned Products (but in no event
greater than the original purchase price of such Products); provided, however,
no credit shall be granted on any Products that are returned to Corgenix more
than sixty (60) calendar days after the date of the invoice for such Products,
nor will Corgenix accept any opened Products.  Distributor shall not process or
make any deductions or claims for any Products that are returned to Corgenix
unless and until Distributor has received a credit memorandum from Corgenix
relating to such Products.  Distributor will pay for return transportation,
insurance and all other related charges.

 

6.2                                 Procedures and Location.  All Products must
be returned to Corgenix at the address indicated in the Purchase Order, or if
none is specified, to an address indicated by Corgenix.  If approved by
Corgenix, Distributor will be assigned a specific Return Merchandise
Authorization Number for return of Products.  Returned merchandise must be
received at Corgenix’s address no later than the twenty-fifth (25th) day of the
month in order for Distributor to receive a credit during the following month;
merchandise returned after the twenty-fifth (25th) day will not be credited
until the second month thereafter.

 

11

--------------------------------------------------------------------------------


 

7.                                      Advertising, Trademarks and Trade Names.

 

7.1                                 Exclusive Ownership of Trademarks and Trade
Names.  Distributor acknowledges that Corgenix and/or its Affiliates are the
sole and exclusive owners of the name “Corgenix” and any abbreviations thereof;
and any and all of Corgenix’s trademarks and trade names, service marks, trade
logos and trade dress and foreign language equivalents thereof, including those
described in Exhibit D to this Agreement (collectively, the “Trademarks”), and
as each may be unilaterally amended from time to time by Corgenix (whether
registered or not).  Distributor acquires no rights to the Trademarks other than
those set forth in this Agreement, and Distributor hereby assigns and transfers
to Corgenix all rights other than those granted in this Agreement that it may
acquire in and to the Trademarks, whether by operation of law or otherwise.

 

7.2                                 Grant of Trademark License.  Corgenix hereby
grants to Distributor during the Term a non-transferable and royalty-free right
and license to use the Trademarks in the Territory for the limited and sole
purpose of (a) applying for, obtaining and maintaining any required regulatory
approvals; and (b) Distributing Products.  Such use by Distributor of the
Trademarks in the Territory will be in strict accordance with the Corgenix
advertising style guide, the receipt of which is hereby acknowledged by
Distributor.  Corgenix will have all right, title and interest to the
translations, except for the limited right to use granted to Distributor under
this Agreement.  Distributor will treat the Trademarks distinctively (as to
typography) and will reproduce Corgenix’s symbols (including Corgenix’s
monogram) photographically, not artistically.  Distributor will not use the name
“Corgenix” or abbreviations thereof in its public title and will not give
permission to others, including Distributor’s customers, to use that title or
abbreviations thereof in any manner whatsoever.  Distributor will not adopt or
use any trademark, trade name, service mark or product name that might be
confusingly similar to the Trademarks.  Distributor will not take any action
inconsistent with the limited scope of this license of the Trademarks to
Distributor.

 

7.3                                 Permitted Uses and Duties.  In furtherance
of Sections 7.1 and 7.2 above, Distributor agrees to:

 

(a)                                  Sell and advertise Products exclusively
under the Trademarks and not use the Trademarks other than with reference to
Products.

 

(b)                                 Notify Corgenix of any actual or suspected
misuse or infringement of the Trademarks in the Territory.

 

(c)                                  Upon Corgenix’s request, assist, at
Corgenix’s expense, in such legal proceedings as Corgenix will deem necessary
for the safeguarding of any Trademarks in the Territory, and execute and deliver
in accordance with Corgenix’s request such documents and instruments as may be
necessary or appropriate in the conduct of such proceedings.

 

(d)                                 Neither make nor permit any alteration in
any tags, labels, copyright notices or other identifying marks placed by
Corgenix (or Corgenix’s licensors) on Products, any and all components of
Products or associated packages, wrapping or containers.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Not assert the invalidity of or contest
Corgenix’s ownership of the Trademarks, and not take any action that may
prejudice the validity of Corgenix’s right, title and interest in and to the
Trademarks.

 

(f)                                    Assist Corgenix, at Corgenix’s expense,
in the registration and/or renewal of registration of any Trademarks in the
Territory as Corgenix may determine to be necessary or desirable, and execute
such documents and instruments as may be necessary to register or to apply for
the registration (or registration renewal) of such Trademarks.

 

7.4                                 Inspection and Compliance Checks.  All uses
by Distributor of the Trademarks will be subject to the review and approval of
Corgenix, and Distributor will share with and submit to Corgenix any ideas,
proposals, schematics or plans for use of such Trademarks as early as possible. 
In addition, Distributor will, no later than seven (7) calendar days prior to
any publication or printing deadline, transmit a copy of the actual materials in
which such Trademark is to be used, for Corgenix’s review and approval. 
Corgenix reserves the right to withdraw authorization for use of the Trademarks
if Corgenix reasonably determines that Distributor is not using the Trademarks
in a manner consistent with the terms of this Agreement.  Distributor’s failure
immediately to cease using the Trademarks and to recall and to collect the
promotional materials, advertising or Products improperly displaying the
Trademarks within ninety (90) calendar days of Corgenix’s notice to do so, will
constitute a material breach of this Agreement, and Corgenix may terminate this
Agreement for cause as set forth in Article 11 below.

 

8.                                      Patents.

 

8.1                                 Exclusive Ownership of Patents.  Distributor
acknowledges that Corgenix and/or its Affiliates are the sole and exclusive
owners or, alternatively, the authorized licensees of the patents related to the
Products and rights under applications for patents, whether foreign or domestic,
including, without limitation, those patents and applications described in
Exhibit E to this Agreement (collectively, the “Patents”), and as each may be
unilaterally amended from time to time by Corgenix.  Distributor acquires no
rights to the Patents other than those set forth in this Agreement, and
Distributor hereby assigns and transfers to Corgenix all rights other than those
granted in this Agreement that it may acquire in and to the Patents, whether by
operation of law or otherwise.

 

8.2                                 Grant of Patent License.  Corgenix hereby
grants to Distributor during the Term a non-transferable and royalty-free right
and license to use the Patents in the Territory for the limited and sole purpose
of (a) applying for, obtaining and maintaining any required regulatory
approvals; and (b) Distributing Products.

 

8.3                                 Patent Infringement Indemnification. 
Corgenix will indemnify, hold harmless and defend Distributor from and against
any action brought against Distributor to the extent based on a claim that
Products infringe any duly issued patent right if Distributor promptly notifies
Corgenix of the claim, furnishes Corgenix a copy of each writing relating to the
claim and gives Corgenix authority, information and assistance (at Corgenix’s
expense) necessary to defend or settle the claim.  This obligation excludes
infringement arising out of (a) unauthorized use of Products; (b) post-delivery
Product modifications; or (c) the combination, operation or use of Products with
non-Corgenix supplied products if a different combination would avoid the

 

13

--------------------------------------------------------------------------------


 

infringement. THIS INDEMNITY IS CORGENIX’S SOLE LIABILITY AND DISTRIBUTOR’S SOLE
REMEDY FOR INFRINGEMENT OF PATENTS.

 

9.                                      Rights to Manufacture and Distribute
Products; Escrow.

 

9.1                                 Rights to Manufacture Products.  Distributor
agrees that during the Term of this Agreement, it will not manufacture or have
manufactured the Products; provided, however, that if (a) an Event of Default by
Corgenix, or (b) an event of “force majeure” occurs and continues unremedied and
unabated for a period of thirty (30) consecutive calendar days after notice
thereof from Corgenix to Distributor, the effect of which Event of Default or
event of force majeure is to preclude Distributor from Distributing the Products
in the Territory, then Distributor may make or have made the Products for
Distribution in the Territory after the end of such thirty (30) calendar day
period and thereafter during the Term until such Event of Default or event of
force majeure is cured or abates, and for a period of thirty (30) calendar days
thereafter.

 

9.2                                 Rights to Synthesize Products.  Distributor
will not have any rights to synthesize any of the Products or such Products’
proprietary components at any time without the express, prior written approval
of Corgenix.  Corgenix will retain all synthesis rights for all Products and
will supply either raw chemical components directly or through licensed
third-party manufacturing sources in fulfillment of Distributor’s long-term
Product forecasts as specified in Section 4.1.  In no event will Corgenix’s
pass-through margin from Corgenix’s supplier exceed ten percent (10%).

 

9.3                                 Escrow.  Corgenix agrees that not later than
six (6) calendar months following the Effective Date it will deposit the formula
and all associated know-how reasonably necessary for Distributor to make or have
made the Products representing the top twenty (20) Corgenix proprietary Products
determined by gross revenues (the “Deposit Materials”) with an independent,
third-party escrow agent that will hold the Deposit Materials as mutually agreed
by the Parties pursuant to an escrow agreement (“Escrow Agreement”)
substantially in the form attached as Exhibit F.  For the avoidance of doubt,
Corgenix proprietary Products does not include any Products that Corgenix
purchases from third parties and for which Corgenix is prohibited (by law,
contract or otherwise) from depositing associated Deposit Materials pursuant to
this Section 9.3.  Within ninety (90) calendar days after the end of each
calendar quarter, Corgenix will deposit with the escrow agent any enhancements,
modifications, updates, new releases, or documentation related to the Deposit
Materials held by it by delivering to such escrow agent an updated version of
the Deposit Materials held by it.  Corgenix represents and warrants that the
Deposit Materials taken as a whole will at all times provide all information
reasonably necessary for someone skilled in the art to manufacture and properly
administer such Products.

 

10.                               Term.

 

10.1                           Initial Term.  This Agreement will have an
initial term of five (5) years from the Effective Date unless sooner terminated
pursuant to Article 11.

 

10.2                           Renewals.  Unless sooner terminated pursuant to
Article 11, the initial term will be automatically renewed for successive
consecutive five (5) year periods (each such renewal

 

14

--------------------------------------------------------------------------------


 

term, collectively with the initial term, the “Term”) thereafter unless either
Party sends notice to the other party, not more than two hundred seventy (270)
calendar days and not less than one hundred eighty (180) calendar days before
the end of the then-existing Term, of such Party’s desire to terminate this
Agreement at the end of the then-existing Term, in which case this Agreement
will terminate at the end of the then-existing Term.  If this Agreement is
renewed, the Parties will agree upon a new Minimum Quantity for the renewal term
in accordance with the provisions of Section 2.1 above.  If this Agreement is so
renewed upon the mutual agreement of the Parties, the renewal term will commence
immediately upon expiration of the prior Term.

 

10.3                           Effect of Non-Renewal.

 

(a)                                  If this Agreement is not renewed pursuant
to Section 10.2 and expires, Corgenix will nevertheless continue to deliver
Products pursuant to the terms and conditions set forth in this Agreement until
the last tender between Distributor, any Affiliate of Distributor or any
subdistributor, on the one hand, and any customer for Products, on the other
hand, expires or is terminated.

 

(b)                                 Upon expiration of this Agreement,
Distributor (i) will discontinue immediately all marketing, promotion,
advertising or reference to Products; (ii) will have no further rights to the
use of Corgenix’s marketing, promotion or advertising materials or other
resources, or the Trademarks; and (iii) will not participate in any requests for
tenders to the extent that such tenders involve the sale of Products or the
performance of services in connection with Products.  Notwithstanding the
foregoing, nothing will prohibit Distributor from continuing to use Corgenix’s
marketing, promotion or advertising materials, other resources, or Trademarks in
connection with tenders existing on the date this Agreement expires.

 

(c)                                  Upon expiration of this Agreement, Corgenix
will be wholly discharged and released of any and all obligations or liability
under this Agreement, except as otherwise expressly set forth in this Agreement
including, without limitation, Sections 10.3(a) and 10.3(b) above.  Distributor
will remain liable, however, for any obligations for unpaid balances for
Products, and each Party will remain liable for damages due to such Party’s
breach of this Agreement.

 

11.                               Termination.

 

11.1                           Termination For Cause.  This Agreement may be
terminated for cause as follows:

 

(a)                                  By Corgenix if the Second Closing Date (as
defined in the Stock Purchase Agreement) does not occur as a result of Elitech’s
or Wescor’s breach of the Stock Purchase Agreement; or by Distributor if the
Second Closing Date does not occur as a result of Corgenix’s breach of the Stock
Purchase Agreement.

 

(b)                                 By either Party upon thirty (30) calendar
days’ prior written notice if the other Party commits a material breach of the
Agreement and fails to cure the breach within the thirty (30) calendar day
period.  By way of example, but not limitation, material breaches include
violations described in Sections 1.8 and 7.4.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Automatically if either Party files for or
has instituted against it any proceedings as to its bankruptcy, insolvency,
reorganization, liquidation, receivership or dissolution or upon any assignment
of such Party’s assets for the benefit of creditors.

 

(d)                                 By Corgenix upon thirty (30) days’ prior
written notice if:

 

(i)                                     Distributor fails to meet the Minimum
Quantity specified in Section 2.1 above;

 

(ii)                                  Distributor becomes generally ineligible
to obtain or receive approval for any license or export/import documents as are
necessary to buy and resell Products in any material jurisdiction within the
Territory; or

 

(iii)                               Distributor assigns this Agreement without
the prior written consent of Corgenix to any other party.

 

11.2                           Effect of Termination.

 

(a)                                  Upon termination of this Agreement,
Corgenix may, at its option, terminate any or all unfilled orders if such
termination is the result of Distributor’s breach of this Agreement; otherwise,
Corgenix will continue to deliver Products pursuant to the terms and conditions
set forth in this Agreement until the last tender between Distributor, any
Affiliate of Distributor or any subdistributor, on the one hand, and any
customer for Products, on the other hand, expires or is terminated.

 

(b)                                 Upon termination of this Agreement,
Distributor (i) will discontinue immediately all marketing, promotion,
advertising or reference to Products; (ii) will have no further rights to the
use of Corgenix’s marketing, promotion or advertising materials or other
resources, or the Trademarks; and (iii) will not participate in any requests for
tenders to the extent that such tenders involve the sale of Products or the
performance of services in connection with Products.  Notwithstanding the
foregoing, provided that this Agreement is not terminated as a result of
Distributor’s breach, nothing will prohibit Distributor from continuing to use
Corgenix’s marketing, promotion or advertising materials, other resources, or
Trademarks in connection with tenders existing on the date this Agreement is
terminated.

 

(c)                                  Upon termination of this Agreement,
Corgenix will be wholly discharged and released of any and all obligations or
liability under this Agreement, except as otherwise expressly set forth in this
Agreement including, without limitation, Sections 11.2(a) and 11.2(b) above. 
Distributor will remain liable, however, for any obligations for unpaid balances
for Products, and each Party will remain liable for damages due to such Party’s
breach of this Agreement.

 

(d)                                 The provisions of Articles 8 and 13, and
Sections 7.1, 10.3, 11.2, 14.1, 14.2, 15.1, 15.2, 15.3, 16.3, 16.5, 19.2, 19.3,
19.4, and 19.6 will survive any termination or expiration of this Agreement.

 

16

--------------------------------------------------------------------------------


 

12.                               New Products.

 

12.1                           Additional Products.  Subject to Article 1, in
the event that Corgenix develops or licenses additional products, processes,
substances, chemical compounds, devices or treatments that are related to any
Products covered by this Agreement (“Additional Products”), Corgenix agrees to
promptly notify Distributor of all such Additional Products and the Parties
agree to negotiate in good faith with the respect to the addition of such
Additional Products to the scope of this Agreement and the consideration of such
Additional Products, as appropriate, for purposes of this Agreement.

 

12.2                           Right of First Refusal to Distribute Additional
Products and Ideas.  For any Additional Products the Parties agree is
appropriate for inclusion in this Agreement, as provided in Section 12.1, if
Distributor is willing to Distribute Products developed from the Additional
Products in the Territory, Distributor will notify Corgenix of such fact within
sixty (60) calendar days of such notification.  Upon delivery by Distributor of
such notice to Corgenix, (a) Distributor will have the sole and exclusive right
to Distribute products or perform services developed from the Additional
Products in the Territory during the Term; (b) such new products and/or services
will be Products for purposes of this Agreement; and (c) the Parties will
execute a written agreement or memorandum acknowledging and agreeing to the
foregoing.  If Distributor declines to Distribute products or perform services
developed from any particular Additional Products, Corgenix may Distribute such
products or perform such services developed from such Additional Products in the
Territory itself or through other distribution channels.

 

13.                               Confidentiality.

 

The Parties hereby expressly agree that any confidential information delivered
by either Party to the other Party pursuant to this Agreement will be deemed
“Confidential Information” subject to all of the terms and provisions contained
in that certain mutual non-disclosure agreement (the “Confidentiality
Agreement”) dated July 16, 2010, by and among the Corgenix Group and the Elitech
Group (as those terms are defined in the Confidentiality Agreement).

 

14.                               Export Controls.

 

14.1                           Laws of the United States and the Territory. 
Distributor:

 

(a)                                  Acknowledges that the supply by Corgenix
under this Agreement of the Products and related technology, including but not
limited to proprietary technical information by Corgenix, is subject to all
applicable import, export control and sanctions laws, regulations, orders and
requirements as they may be amended from time to time.

 

(b)                                 In this regard Distributor agrees that it
shall not, and it shall use commercially reasonable efforts to ensure that its
principals, shareholders, directors, officers, employees, agents and other
persons working on its behalf in connection with this Agreement (collectively,
the “Related Persons”) do not, take any actions pursuant to this Agreement that
might result in:

 

(i)                                     The diversion of any goods, software or
technology from the stated destination, end-use or end-user;

 

17

--------------------------------------------------------------------------------


 

(ii)                                  The modification or transformation of the
Products for uses other than the end-use notified to Corgenix;

 

(iii)                               The use, transfer, release, export or
re-export, re-sale, transshipment or diversion of any goods, software,
technology or information in violation of any applicable export control and
sanctions laws, regulations, or orders, including those of the United States,
including without limitation the Export Administration Regulations, the
International Traffic in Arms Regulations and the Office of Foreign Asset
Control Regulations, and each other jurisdiction of the Territory and the
country of export, as they may be amended from time to time, or the requirements
of any licenses, authorizations or license exceptions relating thereto; or

 

(iv)                              the preparation of false documents or the
dissemination of false statements.

 

(c)                                  Distributor agrees to obtain any licenses
required for export or re-export of such Products.

 

14.2                           Products of U.S. Origin-Technical Data. 
Distributor agrees not to transact business with any Person identified by the
U.S. Departments of Commerce or Treasury as being denied the right to receive
any U.S. products unless Distributor is expressly licensed or otherwise
authorized by such government agencies to do so.

 

15.                               Limitation of Liability and Remedies;
Indemnity.

 

15.1                           Liability for Termination.  The Parties confirm
that they have considered all costs and expenses necessary in preparing to
perform this Agreement and the possible losses and damage incident to
termination.  Except as otherwise set forth elsewhere in this Agreement, neither
Party will be liable to the other, by reason of the termination of this
Agreement, (a) for incidental, consequential, punitive, or special damages;
(b) for indemnity or compensation in any form, except for Products ordered and
delivered; (c) for reimbursement or damages due to the loss of prospective
profits or anticipated sales; or (d) due to expenditures, investment, leases or
commitments in connection with its business or goodwill.  In addition, it is
hereby expressly agreed between the Parties that Distributor shall not be
entitled to receive any payment from Corgenix by way of compensation for loss of
distributorship or otherwise upon the termination of the Appointment or the
Agreement in accordance with its terms.

 

15.2                           Limitation of Liability; Sole Remedy.  CORGENIX
SHALL NOT BE LIABLE FOR DAMAGES CAUSED BY DELAY IN PERFORMANCE. THE REMEDIES OF
DISTRIBUTOR SET FORTH IN THIS AGREEMENT ARE EXCLUSIVE.  EXCEPT AS OTHERWISE
PROVIDED IN ARTICLE 8, IN NO EVENT, REGARDLESS OF THE FORM OF THE CLAIM OR CAUSE
OF ACTION (WHETHER BASED IN CONTRACT, INFRINGEMENT, NEGLIGENCE, STRICT
LIABILITY, OTHER TORT OR OTHERWISE), DISPUTE OR CONTROVERSY SHALL CORGENIX’S
LIABILITY TO DISTRIBUTOR AND/OR ITS CUSTOMERS EXCEED THE PRICE PAID BY
DISTRIBUTOR FOR THE

 

18

--------------------------------------------------------------------------------


 

SPECIFIC PRODUCTS PROVIDED BY CORGENIX GIVING RISE TO THE CLAIM OR CAUSE OF
ACTION, DISPUTE OR CONTROVERSY.  DISTRIBUTOR AGREES THAT IN NO EVENT SHALL
CORGENIX’S LIABILITY TO DISTRIBUTOR AND/OR ITS CUSTOMERS EXTEND TO INCLUDE
INCIDENTAL, CONSEQUENTIAL, INDIRECT OR PUNITIVE DAMAGES.  The term
“consequential damages” shall include, but not be limited to, loss of
anticipated profits, economic loss, business interruption, loss of use, revenue,
reputation and data, and costs incurred.

 

15.3                           Indemnity.  Except as otherwise provided in
Section 15.1 above, Distributor agrees to indemnify and hold harmless Corgenix
as to and against any and all demands, claims, actions or causes of action,
losses, damages, liabilities, costs and expenses, including, without limitation,
judgments, interest, penalties, settlement amounts, court costs and attorneys’
fees and expenses, asserted against, imposed upon or incurred by Corgenix
arising out of or relating to Distributor’s violation of U.S. export law and
regulations.

 

16.                               Representations and Warranties.

 

16.1                           Power and Authority.  Each Party represents and
warrants to the other that it has the right, power and authority to enter into
and perform this Agreement, that the execution and performance of this Agreement
by such Party has been duly authorized by all necessary corporate and other
action, and that this Agreement constitutes the legal, valid and binding
agreement of such Party and is enforceable against such Party in accordance with
its terms.

 

16.2                           No Conflict.  Each Party represents and warrants
to the other that the terms of this Agreement do not violate any existing
contract or agreement to which it is a Party or by which it is bound.

 

16.3                           Corgenix Product Warranty.  Corgenix represents
and warrants that (a) the Products will be free from defects in material and
workmanship when stored, handled and used in a manner consistent with all
instructions, warnings and other information included by Corgenix in, on or with
the Products or which is otherwise furnished by Corgenix to Distributor; (b) the
Products will conform to the Product specifications to be delivered by Corgenix
to Distributor within five (5) calendar days of the Effective Date; (c) Corgenix
is the sole owner of the Trademarks and Patents and has the right to grant to
Distributor the licenses to such intellectual property and the right to
Distribute the Products as set forth in this Agreement; (d) Corgenix has not
knowingly granted to any other licensee rights or licenses to its intellectual
property that would restrict Distributor’s rights under this Agreement; and
(e) there is no actual or threatened claim or lawsuit by any Person based on an
alleged violation of such rights by Corgenix.  Except as set forth in
Section 16.4, THE FOREGOING WARRANTIES FOR PRODUCTS ARE IN LIEU OF ALL
CONDITIONS OR WARRANTIES EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED CONDITIONS OR WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE AND OF ANY OTHER CONDITION OR WARRANTY OBLIGATION ON
THE PART OF CORGENIX OR ITS LICENSORS, ANY AND ALL OF WHICH ARE HEREBY EXPRESSLY
DISCLAIMED.

 

19

--------------------------------------------------------------------------------


 

16.4                           Regulatory Approval Specifications.  Once the
Products are approved or cleared by the U.S. Food and Drug Administration
(“FDA”) or any similar authority of a country in the Territory (“Territorial
Authority”), Corgenix agrees and warrants that the Products will meet any and
all standards and specifications that the Products are required to meet under
applicable regulations for such Products promulgated by the FDA or such other
Territorial Authority.

 

16.5                           Limitations on Warranty; Sole Remedy. 
Distributor understands and acknowledges that Corgenix, by this Agreement, makes
no representation as to the operability or fitness for any use, safety,
efficacy, and ability to obtain regulatory approval, patentability and/or
breadth of the Products.  Distributor’s sole remedy and Corgenix’s liability,
whether with respect to this warranty or otherwise, are limited as set forth in
Articles 8 and 15.

 

16.6                           Quality Control Reports.  Corgenix agrees to
provide Distributor copies of the quality control reports of Corgenix concerning
the Products, upon request.

 

16.7                           End-User Warranty.  Any warranty (and warranty
service) to third parties, including, without limitation, end-users, will be the
responsibility of Distributor.  Neither Corgenix nor Corgenix’s licensors will
assume or become bound to perform any warranty, support obligations or other
contractual obligation of Distributor to any customers of Distributor.

 

16.8                           Insurance.

 

(a)                                  Corgenix agrees to purchase and maintain in
effect at all times such general liability, product liability, and other
insurance of such types and in such amounts as may be carried by other
reasonable and prudent manufacturers of products similar to the Products. 
Corgenix will furnish evidence of such insurance to Distributor upon the
execution of this Agreement, at each insurance renewal date, and at such other
times as Distributor may reasonably request.  Corgenix will name Distributor as
an additional insured (or loss payee) as applicable in each such policy, to the
extent available and permitted by applicable laws and regulations in the
Territory.

 

(b)                                 Distributor agrees to use its best efforts
to maintain general liability insurance in commercially reasonable amounts,
terms and limits.  Where appropriate, Corgenix will be named as an additional
insured (or loss payee) as applicable.

 

(c)                                  All insurance policies required to be
maintained under this Agreement will include an endorsement waiving the
insurer’s right of subrogation against the other Party and its Affiliates.

 

17.                               Business Standards.

 

17.1                           Conflicts of Interest.  In order to avoid a
conflict of interest between Distributor and Corgenix or an adverse effect on
Corgenix, Distributor represents and warrants that, prior to the execution of
this Agreement, it has disclosed to Corgenix all information with respect to
Distributor’s prior business and other activities that may reasonably support a
belief that Distributor’s appointment under this Agreement may result in a
conflict of interest or may adversely affect the sale of Products.  Distributor
will disclose to Corgenix or its Affiliates any future circumstances that could
create possible conflicts of interest or adversely affect the sale of

 

20

--------------------------------------------------------------------------------


 

Products as soon as Distributor knows or becomes aware of them.  Without
limiting the generality of the foregoing, Distributor will inform Corgenix or
its Affiliates of any business relationship, circumstance or situation that
could prejudice in any way the conduct of Corgenix marketing activities
according to the highest ethical and business standards or place Distributor or
Corgenix in any kind of disreputable or embarrassing situation.

 

17.2                           Compliance with Laws.

 

(a)                                  Distributor will use its best efforts to
obtain any and all required U.S. and non-U.S. governmental authorizations,
certifications, and approvals, including without limitation any import licenses
and foreign exchange permits, and if applicable, will be responsible for filing
or registering this Agreement with appropriate governmental authorities.
Corgenix will use its best efforts to provide Distributor with such information
and assistance as may be reasonably required for Distributor to apply for and
secure such authorizations, certifications, and approvals. Corgenix will not be
liable if any authorization is delayed, denied, revoked, restricted or not
renewed.

 

(b)                                 Distributor agrees that it shall not engage
in any activity that would expose Corgenix or any of its affiliates to a risk of
penalties under laws and regulations of any relevant jurisdiction prohibiting
improper payments, including but not limited to bribes, to officials of any
government of any agency, instrumentality or political subdivision thereof, to
political parties or political party officials or candidates for public office,
or to any employee of any customer or supplier.

 

(c)                                  Distributor represents and warrants that
neither it nor any Related Person is now acting or during the term hereof will
act in an official capacity for or on behalf of, or is now or during the term
hereof will become an officer or employee of, any public international
organization or government or of any department, agency, instrumentality or
political subdivision thereof, or an official of any political party or a
candidate for political office.

 

(d)                                 Distributor agrees that, in connection with
its performance under this Agreement, all other applicable existing and future
laws, rules, and regulations of the Territory and of any other relevant
jurisdictions will apply including without limitation all applicable US
rules and regulations governing the export and re-export of all goods, software
and technology that are shipped or transferred pursuant to this Agreement.  In
the event of a conflict between any laws or regulations applicable to
Distributor that cannot be resolved without exposing one of the parties to a
risk of penalties thereunder, the party so exposed shall have the right to
terminate this Agreement immediately.

 

(e)                                  Each of Distributor and Corgenix agrees to
comply, and to cause its employees, officers, agents, representatives and
dealers to comply, with all applicable laws and regulations of or applicable in
the Territory and relating to any of the Products and/or Corgenix intellectual
property, or the sale, purchase, storage, handling, import, export, use or
Distribution of any of the Products, or any other activities contemplated by
this Agreement to be done by it.

 

17.3                           Ethical Standards.  Distributor acknowledges that
Corgenix is subject to the provisions of the United States Foreign Corrupt
Practices Act of 1977 (the “FCPA”), and that

 

21

--------------------------------------------------------------------------------


 

Distributor is familiar with Corgenix’s policy to strictly comply with the FCPA
and all European or other legislation regarding corruption, including the
Criminal Law Convention on Corruption (Council of Europe), the Inter-American
Convention Against Corruption, and the Organization for Economic Co-Operation
and Development Convention on Combating Bribery of Foreign Officials in
International Business.  Distributor hereby agrees to meet and comply with the
FCPA and all other applicable laws and regulations in all respects and to
require its employees, agents, advisors, affiliates, associates, vendors and
contractors to do the same.  Distributor specifically understands and agrees
that Distributor will not make an offer, payment, promise to pay, or
authorization of the payment of any money, or offer, gift, promise to give, or
authorization of the giving of anything of value, to any official, any political
party or official thereof or any candidate for political office, or any other
person, that is contrary to the prohibitions set forth in the FCPA and all other
applicable laws and regulations.  If Distributor is found to have made any
improper payment or otherwise violated the provisions of this Section 17.3, then
in addition to other rights and remedies available to Corgenix under this
Agreement and applicable law, Corgenix will have the right to recover from
Distributor or withhold from payment due to Distributor under this Agreement or
any other agreement between Corgenix and Distributor or its Affiliates (a) the
amount or value of the improper payment; and (b) any fines, expenses or
attorneys’ fees incurred in connection with the improper payment or violation of
this Section 17.3.

 

18.                               Force Majeure.

 

18.1                           If either party is affected by force majeure (as
defined in Section 18.3) it shall forthwith notify the other party of the nature
and extent thereof.

 

18.2                           Other than as provided in Article 9, neither of
the Parties shall incur any liability to the other in the event that it is
delayed in the performance of its obligations hereunder (other than with respect
to timely payment of all amounts due, which shall not be excused for any reason)
solely by force majeure.

 

18.3                           For the purpose of this Agreement force majeure
shall mean any cause of delay beyond the reasonable control of the party liable
to perform unless conclusive evidence to the contrary is provided and shall
include but not by way of limitation shortage of or an inability of Corgenix or
Corgenix’s suppliers to obtain raw materials, production equipment, machinery,
sub-assemblies, parts or components, strikes, lockouts, riots, act of war or
piracy, acts of terrorism, destruction of essential equipment by fire,
explosion, storm, flood, earthquake or delay caused by failure of power supplies
or transport facilities, or expropriation, requisition, confiscation and
interference by, and restrictions and onerous regulation imposed by civil or
military authorities.

 

19.                               General Provisions.

 

19.1                           Arm’s Length Relationship of Parties.  The
relationship between Corgenix and Distributor under this Agreement is that of
seller and buyer with the right to resell.  Distributor is not entitled to
receive commissions from Corgenix, but is authorized to resell Products in its
own name.  Distributor is an INDEPENDENT CONTRACTOR and is in no way Corgenix’s
legal representative or agent. Distributor, its subdistributors, resellers,
agents, employees and dealers,

 

22

--------------------------------------------------------------------------------


 

under no circumstances will be deemed to be agents or representatives of
Corgenix, nor will Distributor, its subdistributors, resellers, agents,
employees and dealers, have the right to enter into any contracts or commitments
in the name of Corgenix or otherwise to bind or commit Corgenix.  Distributor
has no authority to assume or create any obligation on Corgenix’s behalf,
express or implied, with respect to Products or otherwise.

 

19.2                           Governing Language.  This Agreement is in the
English language only, which will be controlling in all respects.  No
translation, if any, of this Agreement into any other language will be of any
force or effect in the interpretation of this Agreement or in a determination of
the intent of either Party.

 

19.3                           Severability.  If any provision of this Agreement
will be declared void, invalid or illegal, the validity or legality of any other
provisions and of the entire Agreement will not be affected thereby.  However,
the Parties agree that if any such provision will be declared void, invalid or
illegal, the Parties will, in good faith, negotiate mutually acceptable
substitute provisions.

 

19.4                           Notices.  Any notice, request, consent or other
communication required or permitted under this Agreement will be in writing and
will be deemed to have been duly given when received if personally delivered;
within five (5) calendar days after being sent by registered or certified mail,
return receipt requested, postage prepaid, to the Parties (and to the Persons to
whom copies must be sent as provided herein); or when a confirmation of proper
transmission has been printed if sent by fax (but only if followed up by prompt
confirmation by personal delivery or mail in accordance with the foregoing
clauses), at the respective addresses of the Parties set forth below:

 

If to Corgenix:

 

If to Distributor:

Corgenix Medical Corporation

 

Elitech UK Limited

Attention: President

 

Attention: Tim Watson, Managing Director

11575 Main Street, Suite 400

 

Unit 6, River Park Industrial Estate

Broomfield, Colorado 80020

 

Billet Lane

United States of America

 

Berkhamsted HP4 1HL

Facsimile: (303) 453-8896

 

England

Email: dsimpson@corgenix.com

 

Facsimile: +44 144 287 6774

 

 

Email: tim@elitechuk.com

 

 

 

With copy to:

 

With copy to:

Husch Blackwell Sanders LLP

 

Jackson Walker L.L.P.

Attention: Robert P. Attai

 

Attention: L. Scott Brown

1700 Lincoln Street, Suite #4700

 

901 Main Street, Suite 6000

Denver, Colorado 80203

 

Dallas, Texas 75202

United States of America

 

United States of America

Facsimile: (303) 749-7272

 

Facsimile: (214) 661-6869

Email: robert.attai@huschblackwell.com

 

Email: sbrown@jw.com

 

19.5                           Assignability.  This Agreement will not be
assigned or transferred by Distributor without the prior written consent of
Corgenix.  Any attempted assignment or transfer by

 

23

--------------------------------------------------------------------------------


 

Distributor, without such prior written consent, of any of Distributor’s rights,
duties or obligations under this Agreement will be void and of no effect.  If
consent is given, this Agreement will be binding upon and inure to the benefit
of the assigns.  Corgenix reserves the right to assign this Agreement to an
Affiliate of Corgenix upon written notice to Distributor.

 

19.6                           Governing Law and Forum for Disputes.

 

(a)                                  The rights and obligations of the Parties
under this Agreement will be interpreted solely in accordance with the internal
law of the State of Colorado, and the provisions of the 1980 United Nations
Convention on Contracts for the International Sale of Goods will expressly be
excluded and not apply.  The place of the making and execution of this Agreement
is Denver, Colorado, United States of America and Berkhamsted, England. 
Distributor hereby waives any rights that it might otherwise have to assert any
rights or defenses under the law of the United Kingdom or any other jurisdiction
in the Territory or to require that litigation brought by or against it in
connection with this Agreement be conducted in the courts or other forums of the
Territory.

 

(b)                                 Any dispute arising in connection with the
construction, operation or enforcement of the provisions of this Agreement or
the application or validity of it will be resolved by arbitration under the
Rules of Conciliation and Arbitration of the International Chamber of Commerce. 
The arbitration will be held in Salt Lake City, Utah, United States of America,
before a sole arbitrator, and the proceedings will be conducted in the English
language.  Any award rendered in any such arbitration proceeding will be final
and binding on each of the Parties, and judgment may be entered thereon in a
court of competent jurisdiction.

 

19.7                           No Waiver.  Any failure of either Party to
enforce at any time, or for any period of time, any provision of this Agreement,
will not constitute a waiver of such provision or in any way affect the validity
of this Agreement.

 

19.8                           Complete Agreement.  This Agreement, together
with the Exhibits listed in Section 19.9 below and the Confidentiality
Agreement, sets forth the entire agreement between the Parties with respect to
the subject matter hereof and thereof and supersedes all previous
communications, representations or agreements, whether oral or written, with
respect to the subject matter hereof and thereof.  No addition to or
modification of this Agreement will be binding upon either Party unless reduced
to writing and duly executed by the Parties in the same manner as the execution
of this Agreement; subject, however, to revisions of Exhibits A, C, D and E,
which Corgenix may revise at any time under Section 19.9(b) below.

 

19.9                           Exhibits.

 

(a)                                  The following are presently attached to
this Agreement and incorporated herein by this reference:

 

24

--------------------------------------------------------------------------------


 

·

Exhibit A

Corgenix Products List

·

Exhibit B

Corgenix Excluded Products and OEM Agreements

·

Exhibit C

Form of Purchase Order

·

Exhibit D

Corgenix Trademarks

·

Exhibit E

Corgenix Patents

·

Exhibit F

Form of Escrow Agreement

 

 

 

(b)                                 Corgenix has the right, in its sole
discretion, to unilaterally amend in writing Exhibits A, C, D, and E.

 

[Remainder of page intentionally left blank.  Signature page follows.]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the duly authorized officers of the respective Parties have
executed and delivered this Agreement as of the Effective Date.

 

 

CORGENIX MEDICAL CORPORATION

 

 

 

 

 

 

 

Name: Douglass T. Simpson

 

Title: President and Chief Executive Officer

 

 

 

 

 

ELITECH UK LIMITED

 

 

 

 

 

 

 

Name: Tim Watson

 

Title: Managing Director

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CORGENIX PRODUCT LIST

 

[See attached.]

 

A-1

--------------------------------------------------------------------------------


 

Master Distribution Agreement
EXHIBIT A
Corgenix Products List

 

item number

 

product

 

incubation

 

size

 

 

 

 

 

 

 

Anti-Cardiolipin (aCL) antibodies IgG, IgM & IgA

023-001

 

Anti-Cardiolipin IgG/IgM

 

15/15/10

 

96 wells

023-002

 

Anti-Cardiolipin IgG/IgM

 

15/15/10

 

288 wells

026-001

 

Anti-Cardiolipin lgA

 

15/15/10

 

96 wells

026-006

 

Anti-Cardiolipin IgA

 

15/15/10

 

288 wells

11139

 

Anti-Cardiolipin IgG

 

30/30/30

 

96 wells

12747

 

Anti-Cardiolipin IgG

 

30/30/30

 

288 wells

11140

 

Anti-Cardiolipin IgM

 

30/30/30

 

96 wells

12748

 

Anti-Cardiolipin IgM

 

30/30/30

 

288 wells

11141

 

Anti-Cardiolipin IgA

 

30/30/30

 

96 wells

12770

 

Anti-Cardiolipin IgA

 

30/30/30

 

288 wells

Anti-Beta 2 Glycoprotein 1 antibodies IgG, IgM & IgA

037-001

 

Anti-Beta 2 Glycoprotein I IgG

 

15/15/10

 

96 wells

038-001

 

Anti-Beta 2 Glycoprotein I IgM

 

15/15/10

 

96 wells

039-001

 

Anti-Beta 2 Glycoprotein I IgA

 

15/15/10

 

96 wells

11233

 

Anti-Beta 2 Glycoprotein I IgG

 

30/30/30

 

96 wells

12784

 

Anti-Beta 2 Glycoprotein I IgG

 

30/30/30

 

288 wells

11234

 

Anti-Beta 2 Glycoprotein I IgM

 

30/30/30

 

96 wells

12776

 

Anti-Beta 2 Glycoprotein I IgM

 

30/30/30

 

288 wells

11235

 

Anti-Beta 2 Glycoprotein I IgA

 

30/30/30

 

96 wells

12787

 

Anti-Beta 2 Glycoprotein I IgA

 

30/30/30

 

288 wells

Anti-Phosphatidylserine (aPS) antibodies IgG, IgM & IgA

030-001

 

Anti-Phosphatidylserine IgG/IgM

 

15/15/10

 

96 wells

030-001 OEM

 

Anti-Phosphatidylserine IgG/IgM

 

15/15/10

 

96 wells

030-002

 

Anti-Phosphatidylserine IgG/IgM

 

15/15/10

 

288 wells

10206

 

Anti-Phosphatidylserine IgA

 

15/15/10

 

96 wells

10497

 

Anti-Phosphatidylserine IgA

 

15/15/10

 

288 wells

11142

 

Anti-Phosphatidylserine IgG

 

30/30/30

 

96 wells

12803

 

Anti-Phosphatidylserine IgG

 

30/30/30

 

288 wells

11143

 

Anti-Phosphatidylserine IgM

 

30/30/30

 

96 wells

12768

 

Anti-Phosphatidylserine IgM

 

30/30/30

 

288 wells

11144

 

Anti-Phosphatidylserine IgA

 

30/30/30

 

96 wells

12804

 

Anti-Phosphatidylserine IgA

 

30/30/30

 

288 wells

Anti-Prothrombin (aPT) antibodies IgG, IgM & IgA

10238

 

Anti-Prothrombin IgG

 

15/15/10

 

96 wells

10240

 

Anti-Prothrombin IgM

 

15/15/10

 

96 wells

 

--------------------------------------------------------------------------------


 

oxLDL-B2GP1

11926

 

AtherOxTM *

 

15/15/10

 

96 wells

11854

 

Anti-AtherOxTM IgG

 

15/15/10

 

96 wells

11855

 

Anti-AtherOxTM IgM

 

15/15/10

 

96 wells

AspirinWorks

12136

 

Aspirin Works®

 

 

 

96 wells

Hemostasis Products

034-001

 

vonWillebrand Factor Antigen

 

 

 

96 wells

10826

 

vonWillebrand Factor Activity

 

 

 

96 wells

035-001

 

Protein C Antigen

 

 

 

96 wells

036-001

 

Protein S Antigen

 

 

 

96 wells

051-001

 

Monoclonal Free Protein S Antigen

 

 

 

96 wells

11160

 

Collagen Binding Assay

 

 

 

96 wells

706-001

 

Ristocetin (6 x 100 mg)

 

 

 

6x100mg

701-001

 

Coagulation Control 1

 

 

 

10x1ml

702-001

 

Coagulation Control 2

 

 

 

10x1ml

Liver/Gastroenterology Product

029-001

 

Hyaluronic Acid

 

 

 

96 wells

Autoimmune Products

10876

 

ANA

 

 

 

96 wells

10876-OEM

 

ANA

 

 

 

96 wells

022-001

 

Anti-dsDNA

 

 

 

96 wells

10870

 

anti-SS-A (Ro) ELISA

 

 

 

96 wells

10870-OEM

 

anti-SS-A (Ro) ELISA

 

 

 

96 wells

10871

 

anti-SS-B (La) ELISA

 

 

 

96 wells

10871-OEM

 

anti-SS-B (La) ELISA

 

 

 

96 wells

10868

 

anti-Sm ELISA

 

 

 

96 wells

10869

 

anti-RNP ELISA

 

 

 

96 wells

10869-OEM

 

anti-RNP ELISA

 

 

 

96 wells

10872

 

anti-Anti-Scl-70 ELISA

 

 

 

96 wells

10872-OEM

 

anti-Anti-Sc1-70 ELISA

 

 

 

96 wells

10873

 

anti-Jo-1 ELISA

 

 

 

96 wells

10873-OEM

 

anti-Jo-1 ELISA

 

 

 

96 wells

10877

 

anti-Mitochondria M2 ELISA

 

 

 

96 wells

10886

 

anti-MPO (pANCA) ELISA

 

 

 

96 wells

10881

 

anti-PR3 (cANCA) ELISA

 

 

 

96 wells

10879

 

anti-Thyroglobulin (Tg) ELISA

 

 

 

96 wells

10880

 

anti-Thyroid Peroxidase (TPO) ELISA*

 

 

 

96 wells

10878

 

anti-LKM

 

 

 

96 wells

10878-OEM

 

anti-LKM

 

 

 

96 wells

10884

 

anti-Centromere

 

 

 

96 wells

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CORGENIX EXCLUDED PRODUCTS AND OEM AGREEMENTS

 

[See attached.]

 

B-1

--------------------------------------------------------------------------------


 

Master Distribution Agreement

 

EXHIBIT B

 

CORGENIX EXCLUDED PRODUCTS AND OEM AGREEMENTS

 

OEM Agreements under contract as of the Effective Date

 

company

 

contract date

 

products

Bio-Rad Laboratories, Inc.

 

2000-04-18

 

aPL

Helena Laboratories Corp.

 

1994-09-12

 

PS, PC

IL Chromogenix

 

1992-03-19

 

aPL

Grifols, S.A.

 

2000-12-01

 

PS, MFPS, PC, vWF

abp Corp

 

1998-12-01

 

PS, MFPS, PC, vWF

 

OEM Agreements in discussion as of the Effective Date

 

company

 

contract date

 

products

Hemagen Diagnostics, Inc.

 

n/a

 

aPL

 

Excluded Products as of the Effective Date

 

company

 

country

 

products

Hart Biologicals, Ltd.

 

UK

 

Hart labeled coagulation products

Axis-Shield plc

 

UK

 

Axis-Shield autoimmune products

Bioreba AG

 

Switzerland

 

Bioreba plant virology products

Biofile Diagnostics, Ltd.

 

Finland

 

Biofile and Biofons labeled autoimmune products

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF PURCHASE ORDER

 

[See attached.]

 

C-1

--------------------------------------------------------------------------------


 

Purchase Order - ELITECH UK Limited

 

Tax Date

P.O. No.

VAT REG NO

 

01/07/2010

PUR 2632

757854282

 

 

Supplier

Ship To/Bill To

 

 

Corgenix Medical Corporation

ELITECH UK Limited

11575 Main Street, Suite 400

Unit 6, River Park Industrial Estate

Broomfield

Billet Lane

Colorado 80020

Berkhamsted

U.S.A

Herts HP4 1HL

 

 

Terms

 

Ship Via

 

 

Net 60

 

TBA

 

 

Item

 

UOM

 

Description

 

Qty

 

Rate

 

VAT

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL

 

 

 

 

 

 

 

 

 

VAT TOTAL

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

[g140251ko15i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CORGENIX TRADEMARKS

 

[See attached.]

 

D-1

--------------------------------------------------------------------------------


 

Master Distribution Agreement

 

EXHIBIT D

 

CORGENIX US TRADEMARKS

 

REAADS

Corgenix

AtherOx

Aspirin Works

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CORGENIX PATENTS

 

[See attached.]

 

E-1

--------------------------------------------------------------------------------


 

Master Distribution Agreement

 

EXHIBIT E

 

CORGENIX PATENTS AND PATENTS PENDING

 

AtherOx Technology

 

The Company has licensed the AtherOx technology from Eiji Matsuura, PhD, a
researcher at Okayama University, Okayama, Japan. This is an exclusive license
agreement (worldwide except Japan).

 

US Patent # 5,900,359, effective May 4, 1999; Title: Method for Determination of
Oxidized Lipoproteins and Use Thereof. This patent covers the OxiLDL/B2GPI
antigen and its use. The patent was not applied for in the EU.

 

US Patent # 7,160,733 effective January 9, 2007; Title: Ligand specific to B2GPI
and use of the Ligand. This patent application covers the synthesis of the
OxLig-1 molecule, the use of the OxLig-1 Ligand for B2GPI, and the method. This
is considered the “key patent” to the technology. This patent will be not be
submitted to the EU.

 

US Patent # 7,422,864 effective September 9, 2008; Title: Method for Measuring
Oxidized LDL-CRP Complex and Measurement Kit This patent describes the binding
of oxidized low-density lipoprotein (oxLDL) with C-reactive protein (CRP)
resulting in oxLDL/CRP (CRP-AtherOx) complex formation, and the immunoassay
method for measuring these complexes in blood.

 

US Patent # 7,455,976 effective November 25, 2008; Title: Method of Assaying
Oxidized LDL/B2-Glycoprotein I Complex Occurring in the Living Body. This patent
describes the binding of oxidized low-density lipoprotein (oxLDL) to B2-GPI in
the living body, measuring the complex more accurately.

 

EU Patent # 1 548 436 B1 effective November 11, 2008; Title: Method of measuring
Oxidized LDL-B2glycoprotein I complex in vivo. This is a method patent covering
the components and the assay procedure.

 

EU Patent # EP 1 596 198 B effective April 7, 2010; Title: Method of measuring
oxidized LDL-Beta 2-GP1-CRP Complex. This patent is a method patent providing
protection to the components and assay procedure used to measure AtherOx
complexes in biological samples.

 

PCT/JP2007/060887; Title: Serum amyloid protein (SAP) and related analytes or
antibodies.. Underlying Japanese patent # 149,430/2006. This patent application
covers inflammatory and infectious molecules (SAP) in atherosclerosis. Under
license from Okayama Prefecture and University of Okayama (Dr. Matsuura) dated
2/18/2008. Patents pending.

 

AspirinWorks Technology

 

Collaboration with McMaster University

 

Corgenix has a license agreement with McMaster University providing Corgenix
exclusive rights to aspirin resistance technology owned by McMaster.

 

US Patent # 7,081,347, effective July 25, 2006, expiring September 24, 2023;
Title: Method for Predicting Cardiovascular Event.

 

US Patent # 7,595,201 B2, effective September 29, 2009; Title: Device for
measuring an analyte; this is a method patent for measuring the biomarker in a
fluid sample.

 

--------------------------------------------------------------------------------


 

EU Patent # 1,488,232, issued 11/14/2007; Title: Method and Device for
Predicting Cardiovascular Events. This is a method patent covering clinical use
of the marker.

 

Title: Method and Device for Predicting Cardiovascular Events; Canadian
Application PCT/CA03/000422 filed September 8, 2004.

 

Collaboration with Cayman Chemical

 

Corgenix has an agreement with Cayman Chemical Company regarding certain
technology and critical materials for aspirin resistance technology.

 

US Patent # 7,727,730 B2, effective June 1, 2010: Methods and kits for detection
of thromboxane A2 metabolites. This patent recognizes the ability of
AspirinWorks test to accurately measure biomarkers of platelet inhibition.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ESCROW AGREEMENT

 

[See attached.]

 

F-1

--------------------------------------------------------------------------------


 

[g140251ko23i001.jpg]

 

Three-Party Escrow Service Agreement

 

Iron Mountain provides flexible, comprehensive escrow services that generate the
type of agreement that gives our customers the right level of protection in each
unique situation. Iron Mountain is different from other providers in the
industry because of our customer-driven approach to technology escrow. With Iron
Mountain, the customer’s experience is focused on defining his or her own unique
needs for a comprehensive service—not on studying and struggling to comprehend
the terms, options and add-ons of a variety of pre-packaged agreements.

 

The benefit of this approach is that it can adapt to meet the needs of a single
customer or application today, as well as future ones with requirements that may
be quite different. With Iron Mountain, one set of comprehensive escrow services
with elective components suited for every situation, covers all the key issues
for technology escrow.

 

At Iron Mountain, we take intellectual property protection seriously and deliver
our services with the integrity you and your clients would expect – and, in
fact, demand, from a trusted and neutral third party. We don’t just vault
technology. We provide complete intellectual property management services.

 

Purpose

 

Iron Mountain’s Three-Party Escrow Service Agreement is generally used when:

 

·      Both parties agree that the highest level of escrow protection is needed.

·      The beneficiary needs to sign the agreement.

·      The beneficiary needs to negotiate the terms of the agreement and the
unique release conditions.

·      The beneficiary wants technical verification of the deposit materials.

 

Key Features

 

Iron Mountain’s Three-Party Escrow Service Agreements may include any of the
following:

 

·      Secure real-time online account management with Escrow Management Center
24x7x365.

·      When elected, verification of deposit materials. This includes
documentation of the hardware, software environment, utilities, compilers and
operating systems needed to access the deposit materials.

·      Electronic Depositing of materials.

·      Additional advanced types of technical verification including build and
usability testing.

·      Deposit Tracking Notification – periodic notices to depositors and
beneficiaries related to deposit material.

·      Escrow Expert consulting services.

 

(PLEASE DELETE THIS COVER PAGE BEFORE EXECUTING THE AGREEMENT)

 

This template will be accepted until December 31, 2009, after that date,
Iron Mountain reserves the option to update terms and conditions.

 

3P Rev. 07/01/09

©2009 Iron Mountain Incorporated

 

 

--------------------------------------------------------------------------------


 

[g140251ko23i001.jpg]

 

 

EFFECTIVE DATE:

 

 

 

 

 

DEPOSIT ACCOUNT NUMBER:

 

 

THREE-PARTY ESCROW SERVICE AGREEMENT

 

1.     Introduction.

 

This Three Party Escrow Service Agreement (the “Agreement”) is entered into by
and between                                          (the “Depositor”), and by
                          (the “Beneficiary”) and by Iron Mountain Intellectual
Property Management, Inc. (“Iron Mountain”). Depositor, Beneficiary, and Iron
Mountain may be referred to individually as a “Party” or collectively as the
“Parties” throughout this Agreement.

 

(a)   The use of the term services in this Agreement shall refer to Iron
Mountain services that facilitate the creation, management, and enforcement of
software or other technology escrow accounts as described in Exhibit A attached
hereto (“Services”). A Party shall request Services under this Agreement by
submitting a work request for certain Iron Mountain Services (“Work Request”)
via written instruction or the online portal maintained at the website located
at www.ironmountainconnect.com, or other websites owned or controlled by Iron
Mountain that are linked to that website (collectively the “Iron Mountain
Website”).

 

(b)   The Beneficiary and Depositor have, or will have, entered into a license
agreement or other agreement (“License Agreement”) conveying intellectual
property rights to the Beneficiary, and the Parties intend this Agreement to be
considered as supplementary to such agreement, pursuant to Title 11 United
States [Bankruptcy] Code, Section 365(n).

 

2.     Depositor Responsibilities and Representations.

 

(a)   Depositor shall make an initial deposit that is complete and functional of
all proprietary technology and other materials covered under this Agreement
(“Deposit Material”) to Iron Mountain within thirty (30) days of the Effective
Date. Depositor may also update Deposit Material from time to time during the
Term (as defined below) of this Agreement provided a minimum of one (1) complete
and functional copy of Deposit Material is deposited with Iron Mountain at all
times. At the time of each deposit or update, Depositor will provide an accurate
and complete description of all Deposit Material sent to Iron Mountain using the
form attached hereto as Exhibit B.

 

(b)   Depositor represents that it lawfully possesses all Deposit Material
provided to Iron Mountain under this Agreement and that any current or future
Deposit Material liens or encumbrances will not prohibit, limit, or alter the
rights and obligations of Iron Mountain under this Agreement. Depositor warrants
that with respect to the Deposit Material, Iron Mountain’s proper administration
of this Agreement will not violate the rights of any third parties.

 

(c)   Depositor represents that all Deposit Material is readable and useable in
its then current form; if any portion of such Deposit Material is encrypted, the
necessary decryption tools and keys to read such material are deposited
contemporaneously.

 

(d)   Depositor agrees, upon request by Iron Mountain, in support of
Beneficiary’s request for verification Services, to promptly complete and return
the Escrow Deposit Questionnaire attached hereto as Exhibit Q. Depositor
consents to Iron Mountain’s performance of any level(s) of verification Services
described in Exhibit A attached hereto and Depositor further consents to Iron
Mountain’s use of a subcontractor to perform verification Services. Any such
subcontractor shall be bound by the same confidentiality obligations as Iron
Mountain and shall not be a direct competitor to either Depositor or
Beneficiary. Iron Mountain shall be responsible for the delivery of Services of
any such subcontractor as if Iron Mountain had performed the Services. Depositor
represents that all Deposit Material is provided with all rights necessary for
Iron Mountain to verify such proprietary technology and materials upon receipt
of a Work Request for such Services or agrees to use commercially reasonable
efforts to provide Iron Mountain with any necessary use rights or permissions to
use materials necessary to perform verification of the Deposit Material.
Depositor agrees to reasonably cooperate with Iron Mountain by providing
reasonable access to its technical personnel for verification Services whenever
reasonably necessary.

 

3.     Beneficiary Responsibilities and Representations.

 

(a)   Beneficiary acknowledges that, as between Iron Mountain and
Beneficiary, Iron Mountain’s obligation is to maintain the Deposit Material as
delivered by the Depositor and that, other than Iron Mountain’s inspection of
the Deposit Material (as described in Section 4) and the performance of any of
the optional verification Services listed in Exhibit A, Iron Mountain has no
other obligation regarding the completeness, accuracy, or functionality of the
Deposit Material.

 

(b)   Beneficiary may submit a verification Work Request to Iron Mountain for
one or more of the Services defined in Exhibit A attached hereto and consents to
Iron Mountain’s use of a subcontractor if needed to provide such Services.
Beneficiary

 

2

--------------------------------------------------------------------------------


 

warrants that Iron Mountain’s use of any materials supplied by Beneficiary to
perform the verification Services described in Exhibit A is lawful and does not
violate the rights of any third parties.

 

4.     Iron Mountain Responsibilities and Representations.

 

(a)   Iron Mountain agrees to use commercially reasonable efforts to provide the
Services requested by Authorized Person(s) (as identified in the “Authorized
Person(s)/Notices Table” below) representing the Depositor or Beneficiary in a
Work Request. Iron Mountain may reject a Work Request (in whole or in part) that
does not contain all required information at any time upon notification to the
Party originating the Work Request.

 

(b)   Iron Mountain will conduct a visual inspection upon receipt of any Deposit
Material and associated Exhibit B. If Iron Mountain determines that the Deposit
Material does not match the description provided by Depositor represented in
Exhibit B, Iron Mountain will notify Depositor of such discrepancies and notate
such discrepancy on the Exhibit B.

 

(c)   Iron Mountain will provide notice to the Beneficiary of all Deposit
Material that is accepted and deposited into the escrow account under this
Agreement.

 

(d)   Iron Mountain will work with a Party who submits any verification Work
Request for Deposit Material covered under this Agreement to either fulfill any
standard verification Services Work Request or develop a custom Statement of
Work (“SOW”). Iron Mountain and the requesting Party will mutually agree in
writing to an SOW on terms and conditions that include but are not limited to:
description of Deposit Material to be tested; description of verification
testing; requesting Party responsibilities; Iron Mountain responsibilities;
Service Fees; invoice payment instructions; designation of the paying Party;
designation of authorized SOW representatives for both the requesting Party and
Iron Mountain with name and contact information; and description of any final
deliverables prior to the start of any fulfillment activity. After the start of
fulfillment activity, each SOW may only be amended or modified in writing with
the mutual agreement of both Parties, in accordance with the change control
procedures set forth therein. If the verification Services extend beyond those
described in Exhibit A, the Depositor shall be a necessary Party to the SOW
governing the Services.

 

(e)   Iron Mountain will hold and protect Deposit Material in physical or
electronic vaults that are either owned or under the control of Iron Mountain,
unless otherwise agreed to by all the Parties.

 

(f)    Upon receipt of written instructions by both Depositor and
Beneficiary, Iron Mountain will permit the replacement or removal of previously
submitted Deposit Material. The Party making such request shall be responsible
for getting the other Party to approve the joint instructions.

 

(g)   Should transport of Deposit Material be necessary in order for Iron
Mountain to perform Services requested by Depositor or Beneficiary under this
Agreement, Iron Mountain will use a commercially recognized overnight carrier
such as Federal Express or United Parcel Service. Iron Mountain will not be
responsible for any loss or destruction of, or damage to, such Deposit Material
while in the custody of the common carrier.

 

5.     Payment.

 

The Party responsible for payment designated in Exhibit A (“Paying Party”) shall
pay to Iron Mountain all fees as set forth in the Work Request (“Service Fees”).
Except as set forth below, all Service Fees are due within thirty (30) calendar
days from the date of invoice in U.S. currency and are non-refundable. Iron
Mountain may update Service Fees with a ninety (90) calendar day written notice
to the Paying Party during the Term of this Agreement (as defined below). The
Paying Party is liable for any taxes (other than Iron Mountain income taxes)
related specifically to Services purchased under this Agreement or shall present
to Iron Mountain an exemption certificate acceptable to the taxing authorities.
Applicable taxes shall be billed as a separate item on the invoice. Any Service
Fees not collected by Iron Mountain when due shall bear interest until paid at a
rate of one percent (1%) per month (12% per annum) or the maximum rate permitted
by law, whichever is less. Notwithstanding the non-performance of any
obligations of Depositor to deliver Deposit Material under the License Agreement
or this Agreement, Iron Mountain is entitled to be paid all Service Fees that
accrue during the Term of this Agreement.

 

6.     Term and Termination.

 

(a)   The term of this Agreement is for a period of one (1) year from the
Effective Date (“Initial Term”) and will automatically renew for additional one
(1) year terms (“Renewal Term”) (collectively the “Term”). This Agreement shall
continue in full force and effect until one of the following events occur:
(i) Depositor and Beneficiary provide Iron Mountain with sixty (60) days’ prior
written joint notice of their intent to terminate this Agreement;
(ii) Beneficiary provides Iron Mountain and Depositor with sixty (60) days’
prior written notice of its intent to terminate this Agreement; (iii) the
Agreement terminates under another provision of this Agreement; or (iv) any time
after the Initial Term, Iron Mountain provides a sixty (60) days’ prior written
notice to the Depositor and Beneficiary of Iron Mountain’s intent to terminate
this Agreement. If the Effective Date is not specified above, then the last date
noted on the signature blocks of this Agreement shall be the Effective Date.

 

(b)   Unless the express terms of this Agreement provide otherwise, upon
termination of this Agreement, Iron Mountain shall return the Deposit Material
to the Depositor. Unless otherwise directed by Depositor, Iron Mountain will use
a commercially recognized overnight common carrier such as Federal Express or
United Parcel Service to return the Deposit Material to the Depositor. Iron
Mountain will not be responsible for any loss or destruction of, or damage to,
such Deposit Material while in the custody of the common carrier. If reasonable
attempts to return the Deposit Material to Depositor are unsuccessful, Iron
Mountain shall destroy the Deposit Material.

 

3

--------------------------------------------------------------------------------


 

(c)   In the event of the nonpayment of undisputed Service Fees owed to Iron
Mountain, Iron Mountain shall provide all Parties to this Agreement with written
notice of Iron Mountain’s intent to terminate this Agreement. Any Party to this
Agreement shall have the right to make the payment to Iron Mountain to cure the
default. If the past due payment is not received in full by Iron Mountain within
thirty (30) calendar days of the date of such written notice, then Iron Mountain
shall have the right to terminate this Agreement at any time thereafter by
sending written notice to all Parties. Iron Mountain shall have no obligation to
perform the Services under this Agreement (except those obligations that survive
termination of this Agreement, which includes the confidentiality obligations in
Section 9) so long as any undisputed Service Fees due Iron Mountain under this
Agreement remain unpaid.

 

7.     Infringement Indemnification.

 

Anything in this Agreement to the contrary notwithstanding, Depositor at its own
expense shall defend and hold Beneficiary and Iron Mountain (the “Indemnified
Party”) fully harmless against any claim or action asserted against the
Indemnified Party (specifically including costs and reasonable attorneys’ fees
associated with any such claim or action) to the extent such claim or action is
based on an assertion that Iron Mountain’s proper administration of this
Agreement or Beneficiary’s use of the Deposit Material, within the scope of this
Agreement, infringes any patent, copyright, license or other proprietary right
of any third party. When the indemnified Party has notice of a claim or action,
it shall promptly notify Depositor in writing. At its option, Depositor may
elect to control defense of such claim or action and may elect to enter into a
settlement agreement, provided that no such settlement or defense shall include
any admission or implication of wrongdoing on the part of the Indemnified Party
without such Party’s prior written consent, which consent shall not be
unreasonably delayed or withheld. Iron Mountain shall have the right to employ
separate counsel and participate in the defense of any claim at its own expense.

 

8.     Warranties.

 

(a)   IRON MOUNTAIN WARRANTS ANY AND ALL SERVICES PROVIDED HEREUNDER SHALL BE
PERFORMED IN A WORKMANLIKE MANNER CONSISTENT WITH THE MEASURES IRON MOUNTAIN
TAKES TO PROTECT ITS OWN INFORMATION OF A SIMILAR NATURE, BUT IN NO CASE LESS
THAN A REASONABLE LEVEL OF CARE. EXCEPT AS SPECIFIED IN THIS SECTION, ALL
CONDITIONS, REPRESENTATIONS, AND WARRANTIES INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, SATISFACTORY QUALITY, OR ARISING FROM A COURSE OF DEALING, USAGE, OR
TRADE PRACTICE, ARE HEREBY EXCLUDED TO THE EXTENT ALLOWED BY APPLICABLE LAW. AN
AGGRIEVED PARTY MUST NOTIFY IRON MOUNTAIN PROMPTLY UPON LEARNING OF ANY CLAIMED
BREACH OF ANY WARRANTY AND, TO THE EXTENT ALLOWED BY APPLICABLE LAW, SUCH
PARTY’S REMEDY FOR BREACH OF THIS WARRANTY SHALL BE SUBJECT TO THE LIMITATION OF
LIABILITY AND CONSEQUENTIAL DAMAGES WAIVER IN THIS AGREEMENT. THIS DISCLAIMER
AND EXCLUSION SHALL APPLY EVEN IF THE EXPRESS WARRANTY AND LIMITED REMEDY SET
FORTH ABOVE FAILS OF ITS ESSENTIAL PURPOSE.

 

(b)   Depositor warrants that all Depositor information provided hereunder is
accurate and reliable and undertakes to promptly correct and update such
Depositor information during the Term of this Agreement.

 

(c)   Beneficiary warrants that all Beneficiary information provided hereunder
is accurate and reliable and undertakes to promptly correct and update such
Beneficiary information during the Term of this Agreement.

 

9.     Confidential Information.

 

Iron Mountain shall have the obligation to implement and maintain safeguards
designed to protect the confidentiality of the Deposit Material. Except as
provided in this Agreement Iron Mountain shall not use or disclose the Deposit
Material. Iron Mountain shall not disclose the terms of this Agreement to any
third Party. If Iron Mountain receives a subpoena or any other order from a
court or other judicial tribunal pertaining to the disclosure or release of the
Deposit Material, Iron Mountain will promptly notify the Parties to this
Agreement unless prohibited by law. After notifying the Parties, Iron Mountain
may comply in good faith with such order. It shall be the responsibility of
Depositor or Beneficiary to challenge any such order; provided, however, that
Iron Mountain does not waive its rights to present its position with respect to
any such order. Iron Mountain will cooperate with the Depositor or Beneficiary,
as applicable, to support efforts to quash or limit any subpoena, at such
Party’s expense. Any Party requesting additional assistance shall pay Iron
Mountain’s standard charges or as quoted upon submission of a detailed request.

 

10.  Limitation of Liability.

 

EXCEPT FOR: (I) ANY CLAIMS OF INFRINGEMENT OF ANY PATENT, COPYRIGHT, OR
TRADEMARK; (II) LIABILITY FOR DEATH OR BODILY INJURY; (III) PROVEN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; OR (IV) THE INFRINGEMENT INDEMNIFICATION
OBLIGATIONS OF SECTION 7, ALL OTHER LIABILITY RELATED TO THIS AGREEMENT, IF ANY,
WHETHER ARISING IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, OF ANY
PARTY TO THIS AGREEMENT SHALL BE LIMITED TO THE AMOUNT EQUAL TO ONE YEAR OF FEES
PAID TO IRON MOUNTAIN UNDER THIS AGREEMENT. IF CLAIM OR LOSS IS MADE IN RELATION
TO A SPECIFIC DEPOSIT OR DEPOSITS, SUCH LIABILITY SHALL BE LIMITED TO THE FEES
RELATED SPECIFICALLY TO SUCH DEPOSITS.

 

4

--------------------------------------------------------------------------------


 

11.  Consequential Damages Waiver.

 

IN NO EVENT SHALL ANY PARTY TO THIS AGREEMENT BE LIABLE TO ANOTHER PARTY FOR ANY
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, LOST PROFITS, ANY COSTS
OR EXPENSES FOR THE PROCUREMENT OF SUBSTITUTE SERVICES (EXCLUDING SUBSTITUTE
ESCROW SERVICES), OR ANY OTHER INDIRECT DAMAGES, WHETHER ARISING IN CONTRACT,
TORT (INCLUDING NEGLIGENCE) OR OTHERWISE EVEN IF THE POSSIBILITY THEREOF MAY BE
KNOWN IN ADVANCE TO ONE OR MORE PARTIES.

 

12.  General.

 

(a)   Incorporation of Work Requests. All valid Depositor and Beneficiary Work
Requests are incorporated into this Agreement.

 

(b)   Purchase Orders. In the event that the Paying Party issues a purchase
order or other instrument used to pay Service Fees to Iron Mountain, any terms
and conditions set forth in the purchase order which constitute terms and
conditions which are in addition to those set forth in this Agreement or which
establish conflicting terms and conditions to those set forth in this Agreement
are expressly rejected by Iron Mountain.

 

(c)   Right to Make Copies. Iron Mountain shall have the right to make copies of
all Deposit Material as reasonably necessary to perform the Services. Iron
Mountain shall copy all copyright, nondisclosure, and other proprietary notices
and titles contained on Deposit Material onto any copies made by Iron Mountain.
Any copying expenses incurred by Iron Mountain as a result of a Work Request to
copy will be borne by the Party requesting the copies. Iron Mountain may request
Depositor’s reasonable cooperation in promptly copying Deposit Material in order
for Iron Mountain to perform this Agreement.

 

(d)   Choice of Law. The validity, interpretation, and performance of this
Agreement shall be controlled by and construed under the laws of the
Commonwealth of Massachusetts, USA, as if performed wholly within the state and
without giving effect to the principles of conflicts of laws.

 

(e)   Authorized Person(s). Depositor and Beneficiary must each authorize and
designate one person whose actions will legally bind such Party (“Authorized
Person” who shall be identified in the Authorized Person(s) Notices Table of
this Agreement or such Party’s legal representative) and who may manage the Iron
Mountain escrow account through the Iron Mountain website or written
instruction. The Authorized Person for each the Depositor and Beneficiary will
maintain the accuracy of their name and contact information provided to Iron
Mountain during the Term of this Agreement.

 

(f)    Right to Rely on Instructions. With respect to Release of Deposit
Material or the destruction of Deposit Material, Iron Mountain shall rely on
instructions from a Party’s Authorized Person(s). In all other cases, Iron
Mountain may act in reliance upon any instruction, instrument, or signature
reasonably believed by Iron Mountain to be genuine and from an Authorized
Person(s), officer, or other employee of a Party. Iron Mountain may assume that
such representative of a Party to this Agreement who gives any written notice,
request, or instruction has the authority to do so. Iron Mountain will not be
required to inquire into the truth of, or evaluate the merit of, any statement
or representation contained in any notice or document reasonably believed to be
from such representative.

 

(g)   Force Majeure. No Party shall be liable for any delay or failure in
performance due to events outside the defaulting Party’s reasonable control,
including without limitation acts of God, earthquake, labor disputes, shortages
of supplies, riots, war, acts of terrorism, fire, epidemics, or delays of common
carriers or other circumstances beyond its reasonable control. The obligations
and rights of the excused Party shall be extended on a day-to-day basis for the
time period equal to the period of the excusable delay.

 

(h)   Notices. All notices regarding Exhibit C (Release of Deposit Material)
shall be sent by commercial express mail or other commercially appropriate means
that provide prompt delivery and require proof of delivery. All other
correspondence, including invoices, payments, and other documents and
communications, may be sent electronically or via regular mail. The Parties
shall have the right to rely on the last known address of the other Parties. Any
correctly addressed notice to the last known address of the other Parties that
is relied on herein, that is refused, unclaimed, or undeliverable shall be
deemed effective as of the first date that said notice was refused, unclaimed,
or deemed undeliverable by electronic mail, the postal authorities, or through
messenger or commercial express delivery service.

 

(i)    No Waiver. No waiver of any right under this Agreement by any Party shall
constitute a subsequent waiver of that or any other right under this Agreement.

 

(j)    Assignment. No assignment of this Agreement by Depositor or Beneficiary
or any rights or obligations of Depositor or Beneficiary under this Agreement is
permitted without the written consent of Iron Mountain, which shall not be
unreasonably withheld or delayed. Iron Mountain shall have no obligation in
performing this Agreement to recognize any successor or assign of Depositor or
Beneficiary unless Iron Mountain receives clear, authoritative and conclusive
written evidence of the change of Parties.

 

(k)   Severability. In the event any of the terms of this Agreement become or
are declared to be illegal or otherwise unenforceable by any court of competent
jurisdiction, such term(s) shall be null and void and shall be deemed deleted
from this Agreement. All remaining terms of this Agreement shall remain in full
force and effect. If this paragraph becomes

 

5

--------------------------------------------------------------------------------


 

applicable and, as a result, the value of this Agreement is materially impaired
for any Party, as determined by such Party in its sole discretion, then the
affected Party may terminate this Agreement by written notice to the other
Parties.

 

(l)    Independent Contractor Relationship. Depositor and Beneficiary
understand, acknowledge, and agree that Iron Mountain’s relationship with
Depositor and Beneficiary will be that of an independent contractor and that
nothing in this Agreement is intended to or should be construed to create a
partnership, joint venture, or employment relationship.

 

(m)  Attorneys’ Fees. In any suit or proceeding between the Parties relating to
this Agreement, the prevailing Party will have the right to recover from the
other(s) its costs and reasonable fees and expenses of attorneys, accountants,
and other professionals incurred in connection with the suit or proceeding,
including costs, fees and expenses upon appeal, separately from and in addition
to any other amount included in such judgment. This provision is intended to be
severable from the other provisions of this Agreement, and shall survive and not
be merged into any such judgment.

 

(n)   No Agency. No Party has the right or authority to, and shall not, assume
or create any obligation of any nature whatsoever on behalf of the other Parties
or bind the other Parties in any respect whatsoever.

 

(o)   Disputes. Any dispute, difference or question relating to or arising among
any of the Parties concerning the construction, meaning, effect or
implementation of this Agreement or the rights or obligations of any Party
hereof will be submitted to, and settled by arbitration by a single arbitrator
chosen by the corresponding Regional Office of the American Arbitration
Association in accordance with the Commercial Rules of the American Arbitration
Association. The Parties shall submit briefs of no more than 10 pages and the
arbitration hearing shall be limited to two (2) days maximum. The arbitrator
shall apply Massachusetts law. Unless otherwise agreed by the Parties,
arbitration will take place in Boston, Massachusetts, U.S.A. Any court having
jurisdiction over the matter may enter judgment on the award of the arbitrator.
Service of a petition to confirm the arbitration award may be made by regular
mail or by commercial express mail, to the attorney for the Party or, if
unrepresented, to the Party at the last known business address. If however,
Depositor or Beneficiary refuse to submit to arbitration, the matter shall not
be submitted to arbitration and Iron Mountain may submit the matter to any court
of competent jurisdiction for an interpleader or similar action. Unless adjudged
otherwise, any costs incurred by Iron Mountain, including reasonable attorney’s
fees and costs, shall be divided equally and paid by Depositor and Beneficiary.

 

(p)   Regulations. All Parties are responsible for and warrant, to the extent of
their individual actions or omissions, compliance with all applicable laws,
rules and regulations, including but not limited to: customs laws; import;
export and re-export laws; and government regulations of any country from or to
which the Deposit Material may be delivered in accordance with the provisions of
this Agreement.

 

(q)   No Third Party Rights. This Agreement is made solely for the benefit of
the Parties to this Agreement and their respective permitted successors and
assigns, and no other person or entity shall have or acquire any right by virtue
of this Agreement unless otherwise agreed to by all the Parties hereto.

 

(r)    Entire Agreement. The Parties agree that this Agreement, which includes
all the Exhibits attached hereto and all valid Work Requests and SOWs submitted
by the Parties, is the complete agreement between the Parties hereto concerning
the subject matter of this Agreement and replaces any prior or contemporaneous
oral or written communications between the Parties. There are no conditions,
understandings, agreements, representations, or warranties, expressed or
implied, which are not specified herein. Each of the Parties herein represents
and warrants that the execution, delivery, and performance of this Agreement has
been duly authorized and signed by a person who meets statutory or other binding
approval to sign on behalf of its business organization as named in this
Agreement. This Agreement may only be modified by mutual written agreement of
all the Parties.

 

(s)   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

(t)    Survival. Sections 6 (Term and Termination), 7 (Infringement
Indemnification), 8 (Warranties), 9 (Confidential Information), 10 (Limitation
of Liability), 11 (Consequential Damages Waiver), and 12 (General) of this
Agreement shall survive termination of this Agreement or any Exhibit attached
hereto.

 

(balance of this page left intentionally blank – signature page follows)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date by their authorized representatives:

 

DEPOSITOR

BENEFICIARY

 

 

COMPANY NAME:

COMPANY NAME:

SIGNATURE:

SIGNATURE:

PRINT NAME:

PRINT NAME:

TITLE:

TITLE:

DATE:

DATE:

EMAIL ADDRESS:

EMAIL ADDRESS:

 

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.

 

SIGNATURE:

 

PRINT NAME:

 

TITLE:

 

DATE:

 

EMAIL ADDRESS:

ipmclientservices@ironmountain.com

 

NOTE: AUTHORIZED Person(s)/Notices Table, Billing Contact Information Table AND
EXHIBITS FOLLOW

 

7

--------------------------------------------------------------------------------


 

DEPOSITOR — AUTHORIZED PERSON(S)/NOTICES TABLE

 

Provide the name(s) and contact information of the Authorized Person(s) under
this Agreement. All notices will be sent to the person(s) at the address(es) set
forth below. This is required information.

 

Print Name:

 

Title:

Email Address

Address 1

Address 2

City/State Province

Postal/Zip Code

Phone Number

Fax Number

 

BENEFICIARY — AUTHORIZED PERSON(S)/NOTICES TABLE

 

Provide the name(s) and contact information of the Authorized Person(s) under
this Agreement. All notices will be sent to the person(s) at the address(es) set
forth below. This is required information.

 

Print Name:

 

Title:

Email Address

Address 1

Address 2

City/State/Province

Postal/Zip Code

Phone Number

Fax Number

 

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.

 

All notices should be sent to ipmclientservices@ironmountain.com OR

 

Iron Mountain Intellectual Property Management, Inc., Attn: Client Services

2100 Norcross Parkway, Suite 150

Norcross, Georgia, 30071, USA.

Telephone: 800-875-5669

Facsimile: 770-239-9201

 

8

--------------------------------------------------------------------------------


 

Billing Contact Information Table

 

Please provide the name and contact information of the Billing Contact under
this Agreement. All Invoices will be sent to this individual at the address set
forth below.

 

DEPOSITOR

BENEFICIARY

 

 

Print Name:

Print Name:

Title:

Title:

Email Address

Email Address

Street Address

Street Address

Province/City/State

Province/City/State

Postal/Zip Code

Postal/Zip Code

Phone Number

Phone Number

Fax Number

Fax Number

Purchase Order #

Purchase Order #

 

9

--------------------------------------------------------------------------------


 

MUST BE COMPLETED      EXHIBIT A - Escrow Service Work Request - Deposit Account
Number:

 

SERVICE
Check box(es) to
order service

 

SERVICE DESCRIPTION - THREE PARTY ESCROW AGREEMENT
All services are listed below. Services in shaded tables are required for every
new escrow
account set up. Some services may not be available under the Agreement.

 

ONE-
TIME
FEES

 

ANNUAL
FEES

 

PAYING PARTY
Check box to identify
the Paying Party for
each service below.

x Setup Fee

 

Iron Mountain will setup a new escrow deposit account using a standard escrow
agreement Custom contracts are subject to the Custom Contract Fee noted below.

 

$1500

 

 

 

o Depositor - OR -
o Beneficiary

 

 

 

 

 

 

 

 

 

x Deposit Account Fee-Including Escrow Management Center Access

 

Iron Mountain will set up one deposit account to manage and administrate access
to Deposit Material that will be securely stored in controlled media vaults.
Furthermore, Iron Mountain will provide account services that include unlimited
deposits, electronic vaulting, access to Iron Mountain Connect™ Escrow
Management Center for secure online account management, submission of electronic
Work Requests, and communication of status. A Client Manager will be assigned to
each deposit account and provide training upon request to facilitate secure
Internet access to the account and ensure fulfillment of Work Requests. An
oversize fee of $200 USD per 1.2 cubic foot will be charged for deposits that
exceed 2.4 cubic feet.



 

 

 

$1,000

 

o Depositor - OR -
o Beneficiary

x Beneficiary Fee Including Escrow Management Center Access

 

Iron Mountain will fulfill a Work Request to add a Beneficiary to an escrow
deposit account and manage access rights associated with the account.
Beneficiary will have access to Iron Mountain Connect™ Escrow Management Center
for secure online account management, submission of electronic Work Requests,
and communication of status. A Client Manager will be assigned to each deposit
account and provide training upon request to facilitate secure Internet access
to the account and ensure fulfillment of Work Requests.

 

 

 

$700

 

o Depositor - OR -
o Beneficiary

 

 

 

 

 

 

 

 

 

o Add Deposit Tracking Notification

 

At least semi-annually, Iron Mountain will send an update reminder to Depositor.
Thereafter, Beneficiary will be notified of last deposit.

 

N/A

 

$375

 

o Depositor - OR -
o Beneficiary

 

 

 

 

 

 

 

 

 

x Add File List Test

 

Iron Mountain will fulfill a Work Request to perform a File List Test, which
includes analyzing deposit media readability, file listing, creation of file
classification table, virus scan, and assurance of completed deposit
questionnaire, A final report will be sent to the Paying Party regarding the
Deposit Material to ensure consistency between Depositor’s representations
(i.e., Exhibit B and Supplementary Questionnaire) and stored Deposit Material.
Deposit must be provided on CD, DVD-R, or deposited FTP.

 

$2,500

 

N/A

 

o Depositor- OR -
o Beneficiary

 

 

 

 

 

 

 

 

 

o Add Level 1 - Inventory and Analysis Test

 

Iron Mountain will perform an Inventory Test on the initial deposit, which
includes Analyzing deposit media readability, virus scanning, developing file
classification tables, identifying the presence/absence of build instructions,
and identifying materials required to recreate the Depositor’s software
development environment. Output includes a report which will include build
instructions, file classification tables and listings. In addition, the report
will list required software development materials, including, without
limitation, required source code languages and compilers, third-party software,
libraries, operating systems, and hardware, as well as Iron Mountain’s analysis
of the deposit.

 

$5,000 or based on SOW if custom work required

 

N/A

 

o Depositor - OR -
o Beneficiary

 

 

 

 

 

 

 

 

 

o Add Level 2 - Compile Test

 

Iron Mountain will fulfill a Work Request to perform a Deposit Compile Test,
which includes the Inventory Test as described above plus recreating the
Depositor’s software development environment, compiling source files and
modules, linking libraries and recreating executable code, pass/fail
determination, creation of comprehensive build instructions with a final report
sent to the Paying Party regarding the Deposit Material. The Paying Party and
Iron Mountain will agree on a custom Statement of Work (“SOW”) prior to the
start of fulfillment.

 

Based on SOW

 

N/A

 

o Depositor - OR -
o Beneficiary

 

 

 

 

 

 

 

 

 

o Add Level 3 - Binary Comparison

 

Iron Mountain will fulfill a Work Request to perform one Deposit Compile Test
Binary Comparison which includes a comparison of the files built from the
Deposit Compile Test to the actual licensed technology on the Beneficiary’s site
to ensure a full match in file size, with a final report sent to the Requesting
Party regarding the Deposit Material. The Paying Party and Iron Mountain will
agree on a custom Statement of Work (“SOW”) prior to the start of fulfillment.

 

Based on SOW

 

N/A

 

o Depositor -OR -
o Beneficiary

 

 

 

 

 

 

 

 

 

o Add Level 4 - Full Usability

 

Iron Mountain will fulfill a Work Request to perform one Deposit Compile Test
Full Usability which includes a confirmation that the built applications work
properly when installed, A final report will be sent to the Paying Party
regarding the Deposit Material. The Paying Party and Iron Mountain will agree on
a custom Statement of Work (“SOW”) prior to the start of fulfillment.

 

Based on SOW

 

N/A

 

o Depositor - OR -
o Beneficiary

 

 

 

 

 

 

 

 

 

o Add Dual/Remote Vaulting

 

Iron Mountain will fulfill a Work Request to store deposit materials in one
additional location as defined within the Service Agreement Duplicate storage
request may be in the form of either physical media or electronic storage.

 

N/A

 

$500

 

o Depositor - OR -
o Beneficiary

 

 

 

 

 

 

 

 

 

o Release Deposit Material

 

Iron Mountain will process a Work Request to release Deposit Material by
following the specific procedures defined in Exhibit C “Release of Deposit
Material” the Escrow Service Agreement.

 

$500

 

N/A

 

o Depositor- OR-
o Beneficiary

 

 

 

 

 

 

 

 

 

o Add Custom Services

 

Iron Mountain will provide its Escrow Expert consulting based on a custom SOW
mutually agreed to by all Parties.

 

$175/hour

 

N/A

 

o Depositor- OR-
o Beneficiary

 

 

 

 

 

 

 

 

 

o Custom Contract Fee

 

Custom contracts are subject to the Custom Contract Fee, which covers the review
and processing of custom or modified contracts.

 

$750

 

N/A

 

o Depositor - OR -
o Beneficiary

 

Note: Parties may submit Work Requests via written instruction or electronically
through the online portal.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

DEPOSIT MATERIAL DESCRIPTION

 

COMPANY NAME:                                                          DEPOSIT
ACCOUNT NUMBER:

 

DEPOSIT NAME                                               AND DEPOSIT VERSION

(Deposit Name will appear in account history reports)

DEPOSIT MEDIA (PLEASE LABEL ALL MEDIA WITH THE DEPOSIT NAME PROVIDED ABOVE)

 

MEDIA TYPE

 

QUANTITY

 

MEDIA TYPE

 

QUANTITY

o CD-ROM / DVD

 

 

 

o 3.5” Floppy Disk

 

 

o DLT Tape

 

 

 

o Documentation

 

 

o DAT Tape

 

 

 

o Hard Drive / CPU

 

 

 

 

 

 

o Circuit Board

 

 

 

 

 

TOTAL SIZE OF TRANSMISSION
(SPECIFY IN BYTES)

 

# OF FILES

 

# OF FOLDERS

o Electronic Deposit

 

 

 

 

 

 

o Other (please describe below):

 

 

 

 

 

 

 

DEPOSIT ENCRYPTION (Please check either “Yes” or “No” below and complete as
appropriate)

 

Is the media or are any of the files encrypted? o Yes or o  No

 

If yes, please include any passwords and decryption tools description below.
Please also deposit all necessary encryption software with this deposit.

 

Encryption tool
name                                                                      Version

Hardware required

Software required

Other required information

 

DEPOSIT CERTIFICATION (Please check the box below to Certify and Provide your
Contact Information)

 

o I certify for Depositor that the above described Deposit Material has been
transmitted electronically or sent via commercial express mail carrier to Iron
Mountain at the address below.

o Iron Mountain has inspected and accepted the above described Deposit Material
either electronically or physically. Iron Mountain will notify Depositor of any
discrepancies.

 

 

NAME:

NAME:

PRINT NAME:

PRINT NAME:

DATE:

DATE:

EMAIL ADDRESS:

 

TELEPHONE NUMBER:

 

FAX NUMBER:

 

 

 

 

Note: If Depositor is physically sending Deposit Material to Iron Mountain,
please label all media and mail all Deposit Material with the appropriate
Exhibit B via commercial express carrier to the following address:

Iron Mountain Intellectual Property
Management, Inc.                                        Telephone: 800-875-5669

Attn: Vault
Administration                                                                                    Facsimile:
770- 239-9201

2100 Norcross Parkway, Suite 150

Norcross, GA 30071

 

FOR IRON MOUNTAIN USE ONLY: (NOTED DISCREPANCIES ON VISUAL INSPECTION)

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RELEASE OF DEPOSIT MATERIAL

Deposit Account Number:                           

 

Iron Mountain will use the following procedures to process any Beneficiary Work
Request to release Deposit Material. All notices under this Exhibit C shall be
sent pursuant to the terms of Section 12(h) Notices.

 

1.          Release Conditions. The Depositor and Beneficiary agree that a Work
Request for the release of the Deposit Material shall be based solely on one or
more of the following conditions (defined as “Release Conditions”):

 

(i)   Depositor’s breach of the license agreement or other agreement between the
Depositor and the Beneficiary regulating the use of the Deposit Material covered
under this Agreement; or

 

(ii)   Failure of the Depositor to function as a going concern or to operate in
the ordinary course; or

 

(iii) Depositor is subject to voluntary or involuntary bankruptcy.

 

2.             Release Work Request. A Beneficiary may submit a Work Request to
Iron Mountain to release the Deposit Material covered under this Agreement. Iron
Mountain will send a written notice of this Beneficiary Work Request within five
(5) business days to the Depositor’s Authorized Person(s).

3.            Contrary Instructions. From the date Iron Mountain mails written
notice of the Beneficiary Work Request to release Deposit Material covered under
this Agreement, Depositor Authorized Person(s) shall have ten (10) business days
to deliver to Iron Mountain contrary instructions. Contrary instructions shall
mean the written representation by Depositor that a Release Condition has not
occurred or has been cured (“Contrary Instructions”). Contrary Instructions
shall be on company letterhead and signed by a Depositor Authorized Person. Upon
receipt of Contrary Instructions, Iron Mountain shall promptly send a copy to
Beneficiary’s Authorized Person(s). Additionally, Iron Mountain shall notify
both Depositor and Beneficiary Authorized Person(s) that there is a dispute to
be resolved pursuant to the Disputes provisions of this Agreement. Iron Mountain
will continue to store Deposit Material without release pending (i) joint
instructions from Depositor and Beneficiary with instructions to release the
Deposit Material; or (ii) dispute resolution pursuant to the Disputes provisions
of this Agreement; or (iii) receipt of an order from a court of competent
jurisdiction.

4.             Release of Deposit Material. If Iron Mountain does not receive
timely Contrary Instructions from a Depositor Authorized Person, Iron Mountain
is authorized to release Deposit Material to the Beneficiary. Iron Mountain is
entitled to receive any undisputed, unpaid Service Fees due Iron Mountain from
the Parties before fulfilling the Work Request to release Deposit Material
covered under this Agreement. Any Party may cure a default of payment of Service
Fees.

5.             Termination of Agreement Upon Release. This Agreement will
terminate upon the release of Deposit Material held by Iron Mountain.

6.             Right to Use Following Release. Beneficiary has the right under
this Agreement to use the Deposit Material for the sole purpose of continuing
the benefits afforded to Beneficiary by the License Agreement. Notwithstanding,
the Beneficiary shall not have access to the Deposit Material unless there is a
release of the Deposit Material in accordance with this Agreement. Beneficiary
shall be obligated to maintain the confidentiality of the released Deposit
Material.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT Q

ESCROW DEPOSIT QUESTIONNAIRE

 

Introduction

 

From time to time, technology escrow beneficiaries may exercise their right to
perform verification services. This is a service that Iron Mountain provides for
the purpose of validating relevance, completeness, currency, accuracy and
functionality of deposit materials.

 

Purpose of Questionnaire

 

In order for Iron Mountain to determine the deposit material requirements and to
quote fees associated with verification services, a completed deposit
questionnaire is requested. It is the responsibility of the escrow depositor to
complete the questionnaire.

 

Instructions

 

Please complete the questionnaire in its entirety by answering every question
with accurate data. Upon completion, please return the completed questionnaire
to the beneficiary asking for its completion, or e-mail it to Iron Mountain to
the attention of verification@ironmountain.com

 

Escrow Deposit Questionnaire

 

General Description

 

1.             What is the general function of the software to be placed into
escrow?

2.             On what media will the source code be delivered?

3.             What is the size of the deposit in megabytes?

 

Requirements for the Execution of the Software Protected by the Deposit

 

1.             What are the system hardware requirements to successfully execute
the software? (memory, disk space, etc.)

2.             How many machines are required to completely set up the software?

3.             What are the software and system software requirements, to
execute the software and verify correct operation?

 

Requirements for the Assembly of the Deposit

 

1.            Describe the nature of the source code in the deposit. (Does the
deposit include interpreted code, compiled source, or a mixture? How do the
different parts of the deposit relate to each other?)

2.            How many build processes are there?

3.            How many unique build environments are required to assemble the
material in the escrow deposit into the deliverables?

4.            What hardware is required for each build environment to compile
the software? (including memory, disk space, etc.)

5.            What operating systems (including versions) are used during
compilation? Is the software executed on any other operating systems/version?

6.            How many separate deliverable components (executables, share
libraries, etc.) are built?

7.            What compilers/linkers/other tools (brand and version) are
necessary to build the application?

8.            What, if any, third-party libraries are used to build the
software?

9.            How long does a complete build of the software take? How much of
that time requires some form of human interaction and how much is automated?

10.      Do you have a formal build document describing the necessary steps for
system configuration and compilation?

11.      Do you have an internal QA process? If so, please give a brief
description of the testing process.

12.     Please list the appropriate technical person(s) Iron Mountain may
contact regarding this set of escrow deposit materials.

 

Please provide your technical verification contact information below:

 

COMPANY:

 

SIGNATURE:

 

PRINT NAME:

 

ADDRESS 1:

 

ADDRESS 2:

 

CITY, STATE, ZIP

 

TELEPHONE:

 

EMAIL ADDRESS:

 

 

For additional information about Iron Mountain Technical Verification Services,
please contact
Manager of Verification Services at 800-875-5669 or by e-mail at mailto:
verification@ironmountain.com

 

13

--------------------------------------------------------------------------------